Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing PRINCIPAL FUNDS, INC. Class J Shares The date of this Prospectus is March 1, 2009. As with all mutual funds, neither the Securities and Exchange Commission ("SEC") nor any State Securities Commission has approved or disapproved of these securities or determined whether this prospectus is accurate or complete. It is a criminal offense to represent otherwise. TABLE OF CONTENTS Risk/Return Summary 4 Balanced/Asset Allocation Funds Strategic Asset Management ("SAM") Portfolios 7 Flexible Income Portfolio 10 Conservative Balanced Portfolio 12 Balanced Portfolio 14 Conservative Growth Portfolio 16 Strategic Growth Portfolio 18 Principal LifeTime Funds 20 Principal LifeTime Strategic Income Fund 23 Principal LifeTime 2010 Fund 25 Principal LifeTime 2020 Fund 27 Principal LifeTime 2030 Fund 29 Principal LifeTime 2040 Fund 31 Principal LifeTime 2050 Fund 33 LargeCap US Equity Funds LargeCap Blend Fund I 35 LargeCap Blend Fund II 38 LargeCap Growth Fund 41 LargeCap Growth Fund I 44 LargeCap Growth Fund II 47 LargeCap S&P 500 Index Fund 50 LargeCap Value Fund 53 LargeCap Value Fund III 56 Small/MidCap US Equity Funds MidCap Blend Fund 59 MidCap Growth Fund 62 MidCap Growth Fund III 65 MidCap S&P 400 Index Fund 68 MidCap Value Fund I 71 MidCap Value Fund II 74 MidCap Value Fund III 77 Real Estate Securities Fund 80 SmallCap Blend Fund 83 SmallCap Growth Fund 86 SmallCap Growth Fund I 89 SmallCap Growth Fund II 92 SmallCap S&P 600 Index Fund 95 SmallCap Value Fund 98 SmallCap Value Fund II SmallCap Value Fund III 2 Principal Funds, Inc. 1-800-222-5852 International Equity Funds Diversified International Fund 107 International Emerging Markets Fund 110 International Growth Fund 113 Fixed Income Funds Bond & Mortgage Securities Fund 116 Government & High Quality Bond Fund 119 High Quality Intermediate-Term Bond Fund 122 Inflation Protection Fund 125 Mortgage Securities Fund 128 Preferred Securities Fund 131 Short-Term Fixed Income Funds Short-Term Bond Fund 134 Ultra Short Bond Fund 137 Money Market Fund 141 The Costs of Investing 144 Distribution Plans and Intermediary Compensation 145 Certain Investment Strategies and Related Risks 146 Management of the Funds 153 Pricing of Fund Shares 173 Purchase of Fund Shares 174 Redemption of Fund Shares 175 Exchange of Fund Shares 177 Frequent Purchases and Redemptions 178 Dividends and Distributions 179 Tax Considerations 180 Fund Account Information 181 Portfolio Holdings Information 205 Financial Highlights 205 Appendix A - Summary of Principal Risks 206 Appendix B - Definitions of the Indices Referenced in this Prospectus 213 Appendix C - Description of Bond Ratings Additional Information 221 Principal Funds, Inc. 3 www.principalfunds.com RISK/RETURN SUMMARY Principal Funds, Inc. ("Principal Funds") offers many investment portfolios (together, the "Funds") through this prospectus. Principal Funds has hired Principal Management Corporation* ("Principal") to provide investment advisory and other services to each of the Funds. Principal, as the manager of each of the Funds, seeks to provide a broad range of investment approaches through Principal Funds. Princor Financial Services Corporation (Princor)* and Principal Funds Distributor, Inc. (PFD)* (collectively referred to as the "Distributor") are the Fund's principal underwriters for Class J shares of Principal Funds. The Sub-Advisors and the Funds each sub-advises are: Sub-Advisor Fund(s) AllianceBernstein Investment Research and Management LargeCap Value III SmallCap Growth I American Century Investment Management, Inc. LargeCap Growth II Barrow, Hanley, Mewhinney & Strauss, Inc. MidCap Value Black Rock Financial Management, Inc. Inflation Protection Columbus Circle Investors* LargeCap Growth MidCap Growth Dimensional Fund Advisors SmallCap Value II Edge Asset Management, Inc.* Mortgage Securities Strategic Asset Management Portfolios Emerald Advisers, Inc. SmallCap Growth II Essex Investment Management Company, LLC SmallCap Growth II Goldman Sachs Asset Management LP MidCap Value I LargeCap Blend I Jacobs Levy Equity Management, Inc. MidCap Value II Los Angeles Capital Management and Equity Research, Inc. MidCap Value I SmallCap Value III Principal Global Investors, LLC* Bond & Mortgage Securities Diversified International Government & High Quality Bond High Quality Intermediate-Term Bond International Emerging Markets International Growth LargeCap S&P 500 Index LargeCap Value MidCap Blend MidCap S&P 400 Index MidCap Value III Money Market Principal LifeTime Funds Short-Term Bond SmallCap Blend SmallCap Growth SmallCap S&P 600 Index SmallCap Value Ultra Short Bond Principal Real Estate Investors, LLC* Real Estate Securities Spectrum Asset Management, Inc.* Preferred Securities T. Rowe Price Associates, Inc. LargeCap Blend II LargeCap Growth I Turner Investment Partners, Inc. MidCap Growth III 4 RISK/RETURN SUMMARY Principal Funds, Inc. 1-800-222-5852 Vaughan Investment Management, LP SmallCap Value II UBS Global Asset Management (Americas) Inc. SmallCap Growth II Westwood Management Corporation LargeCap Value III * Principal Management Corporation; Columbus Circle Investors; Edge Asset Management, Inc.; PFD; Principal Global Investors, LLC; Principal Real Estate Investors, LLC; Princor; and Spectrum Asset Management, Inc. are affiliates of Principal Life Insurance Company and with it are subsidiaries of Principal Financial Group, Inc. and members of the Principal Financial Group®. Class J Shares Class J shares are currently available only through registered representatives of:  Princor who are also employees of Principal Life (These registered representatives are sales counselors of Principal Connection, a distribution channel used to directly market certain products and services of the companies of the Principal Financial Group.);  selected broker-dealers selling Class J shares in conjunction with health savings accounts; and  selected broker-dealers that have entered into a selling agreement to offer Class J shares. For more information about Class J shares of the Funds, please call the Connection at 1-800-247-8000, extension 411. Main Strategies and Risks Each Fund's investment objective is described in the summary description of each Fund. The Board of Directors may change a Fund's objective or the investment strategies without a shareholder vote if it determines such a change is in the best interests of the Fund. If there is a material change to the Fund's investment objective or investment strategies, you should consider whether the Fund remains an appropriate investment for you. There is no guarantee that a Fund will meet its objective. The summary of each Fund also describes each Fund's primary investment strategies (including the type or types of securities in which the Fund invests), any policy of the Fund to concentrate in securities of issuers in a particular industry or group of industries and the main risks associated with an investment in the Fund. A fuller discussion of risks appears later in the Prospectus under the caption "Certain Investment Strategies and Related Risks." Each Fund may invest up to 100% of its assets in cash and cash equivalents for temporary defensive purposes in response to adverse market, economic, or political conditions as more fully described under the caption "Certain Investment Strategies and Related Risks-Temporary Defensive Measures." Each Fund is designed to be a portion of an investor's portfolio. None of the Funds is intended to be a complete investment program. Investors should consider the risks of each Fund before making an investment and be prepared to maintain the investment during periods of adverse market conditions. The value of your investment in a Fund changes with the value of the investments held by that Fund. Many factors affect that value, and it is possible that you may lose money by investing in the Funds. There can be no assurance that any Fund will achieve its investment objective. Factors that may adversely affect a particular Fund as a whole are called "principal risks." The principal risks of investing in the Funds are stated as to each Fund in the Fund's description. In addition to the risks identified in each Funds description, each of the Funds is also subject to credit and counterparty risk, liquidity risk, and market risk. Each Fund is also subject to underlying fund risk to the extent that a Principal LifeTime Fund or SAM Portfolio invests in the Fund. These risks, and each of the other principal risks, are more fully explained in Appendix A to this prospectus. Investment Results A bar chart and a table are included with the description of each Fund that has annual returns for a full calendar year. They show the Fund's annual returns and its long-term performance. The chart shows how the Fund's performance has varied from year-to-year. The table compares the Fund's performance over time to that of: Principal Funds, Inc. RISK/RETURN SUMMARY 5 www.principalfunds.com a broad-based securities market index (An index measures the market price of a specific group of securities in a particular market or securities in a market sector. You cannot invest directly in an index. An index does not have an investment advisor and does not pay any commissions or expenses. If an index had expenses, its performance would be lower.) and an average of mutual funds with a similar investment objective and management style (the averages used are prepared by independent statistical services). Performance for classes of shares for periods prior to the date on which that share class began operations (as indicated in the tables on the following pages) is based on the performance of the oldest share class of the Fund, adjusted to reflect the expenses of the share class shown. The adjustments result in performance (for the period prior to the effective date of the share class shown) that is no higher than the historical performance of the oldest share class. Call Principal Funds at 1-800-222-5852 to get the current 7-day yield for the Money Market Fund. Fees and Expenses The annual operating expenses for each Fund are deducted from that Fund's assets. Each Fund's operating expenses are shown following each Funds description. A discussion of the fees is found in the section of the Prospectus titled The Costs of Investing. The examples following the expense tables for each Fund are intended to help investors compare the cost of investing in a particular Fund with the cost of investing in other mutual funds. NOTE:  No salesperson, dealer or other person is authorized to give information or make representations about a Fund other than those contained in this Prospectus. Information or representations not contained in this prospectus may not be relied upon as having been provided or made by the Principal Funds, a Fund, Principal, any Sub-Advisor, Princor, or PFD. 6 RISK/RETURN SUMMARY Principal Funds, Inc. 1-800-222-5852 STRATEGIC ASSET MANAGEMENT ("SAM") PORTFOLIOS Principal Funds provide a broad selection of investment choices, including asset allocation strategies available through the Flexible Income, Conservative Balanced, Balanced, Conservative Growth, and Strategic Growth Portfolios (each a Portfolio, collectively the Portfolios). The SAM Portfolios currently offer you the opportunity to pursue a variety of specially constructed asset allocation strategies. The SAM Portfolios are designed for long-term investors seeking total return or long-term capital appreciation. The SAM Portfolios invest principally in Institutional Class shares of the Equity Funds and Fixed-Income Funds (as identified in the Table of Contents) and the Money Market Fund (Underlying Funds). Each of the SAM Portfolios may invest in any of the Institutional Class shares of the equity funds or fixed-income funds of Principal Funds, Inc., at the Sub-Advisors discretion. Each of the Underlying Funds is a series of Principal Funds, Inc. The Sub-Advisor for the SAM Portfolios is Edge Asset Management, Inc. (Edge). Main Strategies for the Portfolios In pursuing its investment objective, each Portfolio typically allocates its assets, within predetermined percentage ranges, among certain of the Underlying Funds described in this prospectus. The Portfolios may temporarily exceed one or more of the applicable percentage limits for short periods. The percentages reflect the extent to which each Portfolio will normally invest in the particular market segment represented by each Underlying Fund, and the varying degrees of potential investment risk and reward represented by each Portfolios investments in those market segments and their corresponding Underlying Funds. Edge may alter these percentage ranges when it deems appropriate. The assets of each Portfolio will be allocated among the Underlying Funds in accordance with its investment objective, Edges outlook for the economy and the financial markets, and the relative market valuations of the Underlying Funds. In addition, in order to meet liquidity needs or for temporary defensive purposes, each Portfolio may invest, without limit, directly in stock or bond index futures and options thereon and the following short-term instruments:  short-term securities issued by the U.S. government, its agencies, instrumentalities, authorities, or political subdivisions;  other short-term fixed-income securities rated A or higher by Moodys Investors Services, Inc. (Moodys) or Standard & Poors (S&P) or, if unrated, of comparable quality in the opinion of Edge;  commercial paper, including master notes;  bank obligations, including negotiable certificates of deposit, time deposits, and bankers acceptances; and  repurchase agreements. At the time a Portfolio invests in any commercial paper, bank obligations, or repurchase agreements, the issuer must have outstanding debt rated A or higher by Moodys or the issuers parent corporation, if any, must have outstanding commercial paper rated Prime-1 by Moodys or A-1 by S&P; if no such ratings are available, the investment must be of comparable quality in the opinion of Edge. In addition to purchasing shares of the Funds, a Portfolio may use futures contracts and options in order to remain effectively fully invested in proportions consistent with Edges current asset allocation strategy for the Portfolio. Specifically, each Portfolio may enter into futures contracts and options thereon, provided that the aggregate deposits required on these contracts do not exceed 5% of the Portfolios total assets. A Portfolio may also use futures contracts and options for bona fide hedging purposes. Futures contracts and options may also be used to reallocate the Portfolios assets among asset categories while minimizing transaction costs, to maintain cash reserves while simulating full investment, to facilitate trading, to seek higher investment returns, or to simulate full investment when a futures contract is priced attractively or is otherwise considered more advantageous than the underlying security or index. Principal Funds, Inc. RISK/RETURN SUMMARY 7 www.principalfunds.com The principal investment strategies for each Portfolio are further described below in the description of each of the Portfolios, but there are some general principles Edge applies in making investment decisions. When making decisions about how to allocate a Portfolios assets, Edge will generally consider, among other things, the following factors: Federal Reserve monetary policy Government budget deficits State and federal fiscal policies Consumer debt Tax policy Trade pacts Corporate profits Demographic trends Interest rate changes Governmental elections Mortgage demand Business confidence Employment trends Business spending Geopolitical risks Consumer spending Inflationary pressures Wage and payroll trends Currency flows Housing trends Investment flows Commodity prices GDP growth Import prices Yield spreads Historical financial market returns Factory capacity utilization Stock market volume Inventories Market capitalization relative values Capital goods expenditures Investor psychology Productivity growth Historical asset class returns Technology trends Asset class correlations Cyclical and secular economic trends Risk/return characteristics Business activity Volatility analysis Stock valuations Performance attribution by allocation and sector Consumer confidence Main Risks There can be no assurance that any Portfolio will achieve its investment objective. The net asset value of each Portfolios shares is affected by changes in the value of the shares of the Underlying Funds it owns. Each Portfolios investments are invested in the Underlying Funds and, as a result, the Portfolios performance is directly related to their performance. A Portfolios ability to meet its investment objective depends on the ability of the Underlying Funds to achieve their investment objectives. Each Portfolios broad diversification is designed to help cushion severe losses in any one investment sector and moderate the Portfolios overall price swings. However, the Portfolios share price will fluctuate as the prices of the Underlying Funds rise or fall with changing market conditions. Each Portfolio is subject to the particular risks of the Underlying Funds in the proportions in which the Portfolio invests in them. The SAM Balanced, Conservative Growth, and Strategic Growth Portfolios have a greater exposure to the following risks (as defined in Appendix A):  Emerging Market Risk  Equity Securities Risk  Exchange Rate Risk  Foreign Securities Risk  Growth Stock Risk  Market Segment (Large Cap) Risk  Value Stock Risk The SAM Flexible Income and Conservative Balanced Portfolios have a greater exposure to the following risks (as defined in Appendix A):  Derivatives Risk  Fixed-Income Securities Risk  High Yield Securities Risk  Portfolio Duration Risk  Prepayment Risk  U.S. Government Securities Risk  U.S. Government Sponsored Securities Risk Other Common Risks. Each of the Portfolios may also invest in U.S. government securities, fixed-income securities rated A or higher, commercial paper (including master notes), bank obligations, repurchase agreements, and strategic transactions (derivatives) such as futures contracts and options. Therefore, the Portfolios are subject to the risks (as defined in Appendix A) associated with such investments including:  Derivatives Risk  Fixed-Income Securities Risk  U.S. Government Securities Risk 8 RISK/RETURN SUMMARY Principal Funds, Inc. 1-800-222-5852 Each Portfolio is also subject to the following risks: Conflict of Interest Risk. The officers, directors, Principal, Sub-Advisor, Distributors, and transfer agent of the Portfolios serve in the same capacities for the Underlying Funds. Conflicts may arise as these persons and companies seek to fulfill their responsibilities to the Portfolios and the Underlying Funds. Because Edge and its affiliated companies earn different fees from the Underlying Funds in which the Portfolios invest, there may be a conflict between the interests of the Portfolios and the economic interests of Edge and its affiliates. Investment Company Securities Risk (as defined in Appendix A). Management Risk (as defined in Appendix A). Payment In Kind Liquidity Risk. Under certain circumstances, an Underlying Fund may determine to pay a redemption request by a Portfolio wholly or partly by a distribution-in-kind of securities from its portfolio, instead of cash. In such cases, the Portfolios may hold portfolio securities until Edge determines that it is appropriate to dispose of such securities. Securities Lending Risk (as defined in Appendix A). Edge has provided investment advice to each SAM Portfolios since its inception. As of October 31, 2008, the Portfolios' assets were allocated among the Underlying Funds as follows: Flexible Conservative Conservative Strategic Income Balanced Balanced Growth Growth Underlying Fund Portfolio Portfolio Portfolio Portfolio Portfolio Disciplined LargeCap Blend Fund 2.6% 4.0% 6.1% 7.6% 9.6% Diversified International Fund 2.5 3.8 5.8 7.9 9.5 Equity Income Fund 4.5 8.0 12.4 16.3 18.2 High Yield Fund 7.2 5.9 4.4 2.9 4.2 Income Fund 21.6 17.1 10.9 4.5  International Emerging Markets Fund 0.6 1.2 1.7 2.0 2.7 LargeCap Growth Fund 3.8 5.8 8.9 12.1 12.8 LargeCap Growth Fund II 3.8 5.6 8.8 10.1 12.1 LargeCap Value Fund III 3.5 3.0 5.1 5.7 7.6 MidCap Stock Fund 2.1 2.4 3.2 5.1 6.1 Money Market Fund 0.1 0.4  0.7 0.5 Mortgage Securities Fund 28.5 25.0 15.8 8.4  Preferred Securities Fund 5.5 4.1 3.7 1.8  Real Estate Securities Fund 1.1 1.7 2.5 3.3 3.6 Short-Term Income Fund 10.3 6.8 3.1 1.2 0.5 SmallCap Growth Fund 0.6 1.2 1.7 2.1 2.6 SmallCap Value Fund 0.7 1.1 1.7 2.2 2.8 West Coast Equity Fund 1.0 2.9 4.2 6.1 7.2 Total 100.0% 100.0% 100.0% 100.0% 100.0% Historical Performance A bar chart and table showing the historical investment performance of each SAM Portfolio are provided with the description of each Portfolio. The bar chart for each Portfolio shows how the Portfolio's total return has varied year-by- year, and the table for the Portfolio shows the performance of its shares over time (along with the returns of a broad- based market index and an index of funds with similar investment objectives for reference). This information may help provide an indication of the risks of investing in the Portfolio. A Portfolio's past performance is not necessarily an indication of how the Portfolio will perform in the future. Each Portfolio's investment return is net of the operating expenses of each of the Underlying Funds. Principal Funds, Inc. RISK/RETURN SUMMARY 9 www.principalfunds.com F LEXIBLE I NCOME P ORTFOLIO Objective. The Portfolio seeks to provide a high level of total return (consisting of reinvestment of income with some capital appreciation). In general, relative to the other Portfolios, the Flexible Income Portfolio should offer investors the potential for a high level of income and a low level of capital growth, while exposing them to a low level of principal risk. Principal Investment Strategies. The Portfolio operates as a fund of funds and invests principally funds. The Portfolio:  may invest up to 40% of its assets in any single fixed-income fund as well as cash equivalents  generally invests no more than 30% of its net assets in equity funds  may invest up to 30% of its assets in any single equity fund The Portfolio may also invest in U.S. government securities, fixed-income securities rated A or higher, commercial paper (including master notes), bank obligations, repurchase agreements and strategic transactions (derivatives) such as futures contracts and options. The Funds past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. Sales charges are not included in the returns shown above. If those charges were included, the returns shown would be lower . Highest return for a quarter during the period of the bar chart above: Q2 03 6.13% Lowest return for a quarter during the period of the bar chart above: Q4 08 -7.00% 10 RISK/RETURN SUMMARY Principal Funds, Inc. 1-800-222-5852 Average Annual Total Returns (%) (with Maximum Sales Charge) For the period ended December 31, 2008 Past 1 Year Past 5 Years Past 10 Years Class J (before taxes) -15.32 (after taxes on distributions) -16.69 -0.53 (after taxes on distributions and sale of shares) -9.39 Barclays Capital Aggregate Bond Index 5.24 4.65 5.63 S&P 500 Index -37.00 -2.19 -1.38 Capital Benchmark (20/80) -4.56 3.39 4.41 Morningstar Conservative Allocation Category Average -18.61 0.49 1.86 The Portfolio commenced operations after succeeding to the operations of another fund on January 12, 2007. Performance for periods prior to that date is based on the performance of the predecessor fund's Class A shares adjusted to reflect the fees and expenses of Class J shares. The adjustments result in performance (for the periods prior to the date Class J began operations) that is no higher than the historical performance of Class A shares. The predecessor fund commenced operations on July 25, 1996. The Portfolio's performance between 1996 and 1999 benefited from the agreement of the Portfolio's previous adviser and its affiliates to limit the Portfolio's expenses. After-tax returns are calculated using the historical highest individual federal marginal income-tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investor's tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. Index performance does not reflect deductions for fees, expenses or taxes. (4) The weightings for this blended index are 20% S&P 500 Index and 80% Barclays Capital Aggregate Bond Index. For further information about the Fund's performance, see "Risk/Return Summary-Investment Results." Annual Fund Operating Expenses (expenses that are deducted from Fund assets) as a Percentage of Average Daily Net Assets For the year ended October 31, 2008 Class J Management Fees 0.32% Distribution and/or Service (12b-1) Fees 0.45 Other Expenses 1 Total Gross Operating Fees and Expenses 1.90% Expense Reimbursement at SAM Portfolio Level 0 Net Operating Fees and Expenses Acquired Fund (Underlying Fund) Operating Expenses 0 Total Annual Fund Operating Expenses 1.50% The Distributor has voluntarily agreed to limit the Funds Distribution and/or Service (12b-1) Fees normally payable by the Fund. The expense limit will maintain the level of Distribution and/or Service (12b-1) Fees (expressed as a percent of average net assets on an annualized basis) not to exceed 0.40% for Class J shares. The expense limit maybe terminated at any time. Principal has contractually agreed to limit the Funds expenses attributable to Class J shares and, if necessary, pay expenses normally payable by the Fund, excluding interest expense and Acquired Fund Operating Expenses, through the period ending February 28, 2010. The expense limit will maintain a total level of operating expenses (expressed as a percent of average net assets on an annualized basis) not to exceed 0.95%. Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then, at the end of these periods, you either redeem all of your shares or you continue to hold your shares. The Example also assumes that your investment has a 5% return each year and that the Fund's operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: If you sell your shares If you do not sell your shares Number of years you own your shares 1 3 5 10 1 3 5 10 Class J $253 $657 $1,205 $2,702 $153 $657 $1,205 $2,702 Principal Funds, Inc. RISK/RETURN SUMMARY 11 www.principalfunds.com C ONSERVATIVE B ALANCED P ORTFOLIO Objective. The Portfolio seeks to provide a high level of total return (consisting of reinvestment of income and capital appreciation), consistent with a moderate degree of principal risk. In general, relative to the other Portfolios, the Conservative Balanced Portfolio should offer investors the potential for a medium to high level of income and a medium to low level of capital growth, while exposing them to a medium to low level of principal risk. Principal Investment Strategies. The Portfolio operates as a fund of funds and invests principally in underlying funds. The Portfolio:  invests between 40% and 80% of its net assets in a combination of fixed-income funds and cash equivalents and between 20% and 60% of its net assets in equity funds  may invest up to 40% of its assets in any single fixed-income fund as well as cash equivalents  may invest up to 30% of its assets in any single equity fund The Portfolio may also invest in U.S. government securities, fixed-income securities rated A or higher, commercial paper (including master notes), bank obligations, repurchase agreements and strategic transactions (derivatives) such as futures contracts and options. The Funds past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. Sales charges are not included in the returns shown above. If those charges were included, the returns shown would be lower . Highest return for a quarter during the period of the bar chart above: Q2 03 8.00% Lowest return for a quarter during the period of the bar chart above: Q4 08 -10.04% 12 RISK/RETURN SUMMARY Principal Funds, Inc. 1-800-222-5852 Average Annual Total Returns (%) (with Maximum Sales Charge) For the period ended December 31, 2008 Past 1 Year Past 5 Years Past 10 Years Class J (before taxes) -20.12 (after taxes on distributions) -21.44 -0.35 (after taxes on distributions and sale of shares) -12.21 -0.32 Barclays Capital Aggregate Bond Index 5.24 4.65 5.63 S&P 500 Index -37.00 -2.19 -1.38 Capital Benchmark (40/60) -13.65 2.08 3.09 Morningstar Conservative Allocation Category Average -18.61 0.49 1.86 The Portfolio commenced operations after succeeding to the operations of another fund on January 12, 2007. Performance for periods prior to that date is based on the performance of the predecessor funds Class A shares adjusted to reflect the fees and expenses of Class J shares. The adjustments result in performance (for the periods prior to the date Class J began operations) that is no higher than the historical performance of Class A shares. The predecessor fund commenced operations on July 25, 1996. The Portfolios performance between 1996 and 1999 benefited from the agreement of the Portfolios previous adviser and its affiliates to limit the Portfolios expenses. After-tax returns are calculated using the historical highest individual federal marginal income-tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. Index performance does not reflect deductions for fees, expenses or taxes. (4) The weightings for this blended index are 40% S&P 500 Index and 60% Barclays Capital Aggregate Bond Index. For further information about the Fund's performance, see "Risk/Return Summary-Investment Results." Annual Fund Operating Expenses (expenses that are deducted from Fund assets) as a Percentage of Average Daily Net Assets For the year ended October 31, 2008 Class J Management Fees 0.32% Distribution and/or Service (12b-1) Fees 0.45 Other Expenses 0 Total Gross Operating Fees and Expenses 1.24% Expense Reimbursement at SAM Portfolio Level 0 Net Operating Fees and Expenses 0.95% Acquired Fund (Underlying Fund) Operating Expenses 0 Total Annual Fund Operating Expenses 1.53% (1) The Distributor has voluntarily agreed to limit the Funds Distribution and/or Service (12b-1) Fees normally payable by the Fund. The expense limit will maintain the level of Distribution and/or Service (12b-1) Fees (expressed as a percent of average net assets on an annualized basis) not to exceed 0.40% for Class J shares. The expense limit may be terminated at any time. Principal has contractually agreed to limit the Funds expenses attributable to Class J shares and, if necessary, pay expenses normally payable by the Fund, excluding interest expense and Acquired Fund Operating Expenses, through the period ending February 28, 2010. The expense limit will maintain a total level of operating expenses (expressed as a percent of average net assets on an annualized basis) not to exceed 0.95%. Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then, at the end of these periods, you either redeem all of your shares or you continue to hold your shares. The Example also assumes that your investment has a 5% return each year and that the Fund's operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: If you sell your shares If you do not sell your shares Number of years you own your shares 1 3 5 10 1 3 5 10 Class J $256 $540 $954 $2,109 $156 $540 $954 $2,109 Principal Funds, Inc. RISK/RETURN SUMMARY 13 www.principalfunds.com B ALANCED P ORTFOLIO Objective. The Portfolio seeks to provide as high a level of total return (consisting of reinvested income and capital appreciation) as is consistent with reasonable risk. In general, relative to the other Portfolios, the Balanced Portfolio should offer investors the potential for a medium level of income and a medium level of capital growth, while exposing them to a medium level of principal risk. Principal Investment Strategies. The Portfolio operates as a fund of funds and invests principally in underlying funds. The Portfolio:  invests between 30% and 70% of its net assets in equity funds and between 30% and 70% of its net assets in fixed- income funds and cash equivalents  may invest up to 30% of its assets in any single equity fund  may invest up to 40% of its assets in any single fixed-income fund as well as cash equivalents The Portfolio may also invest in U.S. government securities, fixed-income securities rated A or higher, commercial paper (including master notes), bank obligations, repurchase agreements, and strategic transactions (derivatives) such as futures contracts and options. The Funds past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. Sales charges are not included in the returns shown above. If those charges were included, the returns shown would be lower . Highest return for a quarter during the period of the bar chart above: Q4 99 15.44% Lowest return for a quarter during the period of the bar chart above: Q4 08 -14.49% 14 RISK/RETURN SUMMARY Principal Funds, Inc. 1-800-222-5852 Average Annual Total Returns (%) (with Maximum Sales Charge) For the period ended December 31, 2008 Past 1 Year Past 5 Years Past 10 Years Class J (before taxes) -27.20 -0.07 (after taxes on distributions) -28.70 -1.10 (after taxes on distributions and sale of shares) -16.19 -0.19 S&P 500 Index -37.00 -2.19 -1.38 Barclays Capital Aggregate Bond Index 5.24 4.65 5.63 Capital Benchmark (60/40) -22.06 0.71 1.69 Morningstar Moderate Allocation Category Average -28.00 -0.60 1.19 The Portfolio commenced operations after succeeding to the operations of another fund on January 12, 2007. Performance for periods prior to that date is based on the performance of the predecessor funds Class A shares adjusted to reflect the fees and expenses of Class J shares. The adjustments result in performance (for the periods prior to the date Class J began operations) that is no higher than the historical performance of Class A shares. The predecessor fund commenced operations on July 25, 1996. The Portfolios performance between 1996 and 1999 benefited from the agreement of the Portfolios previous adviser and its affiliates to limit the Portfolios expenses. After-tax returns are calculated using the historical highest individual federal marginal income-tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. Index performance does not reflect deductions for fees, expenses or taxes. (4) The weightings for this blended index are 60% S&P 500 Index and 40% Barclays Capital Aggregate Bond Index. For further information about the Funds performance, see Risk/Return Summary-Investment Results. Annual Fund Operating Expenses (expenses that are deducted from Fund assets) as a Percentage of Average Daily Net Assets For the year ended October 31, 2008 Class J Management Fees 0.32% Distribution and/or Service (12b-1) Fees 0.45 Other Expenses 0 Total Gross Operating Fees and Expenses 1.17% Expense Reimbursement at SAM Portfolio Level 0.22 Net Operating Fees and Expenses 0.95 Acquired Fund (Underlying Fund) Operating Expenses 0.62 Total Annual Fund Operating Expenses 1.57% The Distributor has voluntarily agreed to limit the Funds Distribution and Service (12b-1) Fees normally payable by the Fund. The expense limit will maintain the level of Distribution and/or Service (12b-1) Fees (expressed as a percent of average net assets on an annualized basis) not to exceed 0.40% for Class J shares. The expense limit may be terminated at any time. Principal has contractually agreed to limit the Funds expenses attributable to Class J shares and, if necessary, pay expenses normally payable by the Fund, excluding interest expense and Acquired Fund Operating Expenses, through the period ending February 28, 2010. The expense limit will maintain a total level of operating expenses (expressed as a percent of average net assets on an annualized basis) not to exceed 0.95%. Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then, at the end of these periods, you either redeem all of your shares or you continue to hold your shares. The Example also assumes that your investment has a 5% return each year and that the Fund's operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: If you sell your shares If you do not sell your shares Number of years you own your shares 1 3 5 10 1 3 5 10 Class J $260 $538 $946 $2,084 $160 $538 $946 $2,084 Principal Funds, Inc. RISK/RETURN SUMMARY 15 www.principalfunds.com C ONSERVATIVE G ROWTH P ORTFOLIO Objective. The Portfolio seeks to provide long-term capital appreciation. In general, relative to the other Portfolios, the Conservative Growth Portfolio should offer investors the potential for a low to medium level of income and a medium to high level of capital growth, while exposing them to a medium to high level of principal risk. Principal Investment Strategies. The Portfolio operates as a fund of funds and invests principally in underlying funds. The Portfolio:  generally invests at least 60% of its net assets in equity funds  may invest up to 40% of its assets in any single equity fund  may invest up to 30% of its assets in any single fixed-income fund as well as cash equivalents The Portfolio may also invest in U.S. government securities, fixed-income securities rated A or higher, commercial paper (including master notes), bank obligations, repurchase agreements, and strategic transactions (derivatives) such as futures contracts and options. The Fund's past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. Sales charges are not included in the returns shown above. If those charges were included, the returns shown would be lower . Highest return for a quarter during the period of the bar chart above: Q4 99 22.16% Lowest return for a quarter during the period of the bar chart above: Q4 08 -19.20% 16 RISK/RETURN SUMMARY Principal Funds, Inc. 1-800-222-5852 Average Annual Total Returns (%) (with Maximum Sales Charge) For the period ended December 31, 2008 Past 1 Year Past 5 Years Past 10 Years Class J (before taxes) -34.06 -0.96 (after taxes on distributions) -35.38 -1.73 (after taxes on distributions and sale of shares) -20.46 -0.68 S&P 500 Index -37.00 -2.19 -1.38 Barclays Capital Aggregate Bond Index 5.24 4.65 5.63 Capital Benchmark (80/20) -29.83 -0.71 0.19 Morningstar Moderate Allocation Category Average -28.00 -0.60 1.19 The Portfolio commenced operations after succeeding to the operations of another fund on January 12, 2007. Performance for periods prior to that date is based on the performance of the predecessor funds Class A shares adjusted to reflect the fees and expenses of Class J shares. The adjustments result in performance (for the periods prior to the date Class J began operations) that is no higher than the historical performance of Class A shares. The predecessor fund commenced operations on July 25, 1996. The Portfolios performance between 1996 and 1999 benefited from the agreement of the Portfolios previous adviser and its affiliates to limit the Portfolios expenses. After-tax returns are calculated using the historical highest individual federal marginal income-tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. Index performance does not reflect deductions for fees, expenses or taxes. (4) The weightings for this blended index are 80% S&P 500 Index and 20% Barclays Capital Aggregate Bond Index. For further information about the Fund's performance, see "Risk/Return Summary-Investment Results." Annual Fund Operating Expenses (expenses that are deducted from Fund assets) as a Percentage of Average Daily Net Assets For the year ended October 31, 2008 Class J Management Fees 0.32% Distribution and/or Service (12b-1) Fees 0.45 Other Expenses 0 Total Gross Operating Fees and Expenses 1.18% Expense Reimbursement at SAM Portfolio Level 0 Net Operating Fees and Expenses Acquired Fund (Underlying Fund) Operating Expenses 0 Total Annual Fund Operating Expenses 1.61% The Distributor has voluntarily agreed to limit the Funds Distribution and/or Service (12b-1) Fees normally payable by the Fund. The expense limit will maintain the level of Distribution and/or Service (12b-1) Fees (expressed as a percent of average net assets on an annualized basis) not to exceed 0.40% for Class J shares. Principal has contractually agreed to limit the Funds expenses attributable to Class J shares and, if necessary, pay expenses normally payable by the Fund, excluding interest expense and Acquired Fund Operating Expenses, through the period end February 28, 2010. The expense limit will maintain a total level of operating expenses (expressed as a percent of average net assets on an annualized basis) not to exceed 0.95%. Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then, at the end of these periods, you either redeem all of your shares or you continue to hold your shares. The Example also assumes that your investment has a 5% return each year and that the Fund's operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: If you sell your shares If you do not sell your shares Number of years you own your shares 1 3 5 10 1 3 5 10 Class J $264 $553 $970 $2,137 $164 $553 $970 $2,137 Principal Funds, Inc. RISK/RETURN SUMMARY 17 www.principalfunds.com S TRATEGIC G ROWTH P ORTFOLIO Objective. The Portfolio seeks to provide long-term capital appreciation. In general, relative to the other Portfolios, the Strategic Growth Portfolio should offer investors the potential for a high level of capital growth, and a corresponding level of principal risk. Principal Investment Strategies. The Portfolio operates as a fund of funds and invests principally in underlying funds. The Portfolio:  generally invests at least 75% of its net assets in equity funds  may invest up to 50% of its assets in any single equity fund  may invest up to 25% of its assets in any single fixed-income fund as well as cash equivalents The Portfolio may also invest in U.S. government securities, fixed-income securities rated A or higher, commercial paper (including master notes), bank obligations, repurchase agreements, and strategic transactions (derivatives) such as futures contracts and options. The Portfolio shares the principal risks of each Fund in which it invests as well as the risks associated with direct investments in the instruments listed in the foregoing paragraph, including derivatives risk and portfolio risk. The Fund's past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. Sales charges are not included in the returns shown above. If those charges were included, the returns shown would be lower . Highest return for a quarter during the period of the bar chart above: Q4 99 25.23% Lowest return for a quarter during the period of the bar chart above: Q4 08 -22.28% 18 RISK/RETURN SUMMARY Principal Funds, Inc. 1-800-222-5852 Average Annual Total Returns (%) (with Maximum Sales Charge) For the period ended December 31, 2008 Past 1 Year Past 5 Years Past 10 Years Class J (before taxes) -38.21 -1.72 (after taxes on distributions) -39.26 -2.35 (after taxes on distributions and sale of shares) -23.48 -1.28 Barclays Capital Aggregate Bond Index 5.24 4.65 5.63 S&P 500 Index -37.00 -2.19 -1.38 Russell 3000 Index -37.31 -1.95 -0.80 Morningstar Large Blend Category Average -37.79 -2.47 -0.84 The Portfolio commenced operations after succeeding to the operations of another fund on January 12, 2007. Performance for periods prior to that date is based on the performance of the predecessor funds Class A shares adjusted to reflect the fees and expenses of Class J shares. The adjustments result in performance (for the periods prior to the date Class J began operations) that is no higher than the historical performance of Class A shares. The predecessor fund commenced operations on July 25, 1996. The Portfolios performance between 1996 and 1999 benefited from the agreement of the Portfolios previous adviser and its affiliates to limit the Portfolios expenses. After-tax returns are calculated using the historical highest individual federal marginal income-tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. Index performance does not reflect deductions for fees, expenses or taxes. For further information about the Fund's performance, see "Risk/Return Summary-Investment Results." Annual Fund Operating Expenses (expenses that are deducted from Fund assets) as a Percentage of Average Daily Net Assets For the year ended October 31, 2008 Class J Management Fees 0.32% Distribution and/or Service (12b-1) Fees 0.45 Other Expenses 0 Total Gross Operating Fees and Expenses 1.27% Expense Reimbursement at SAM Portfolio Level 0 Net Operating Fees and Expenses Acquired Fund (Underlying Fund) Operating Expenses 0 Total Annual Fund Operating Expenses 1.63% The Distributor has voluntarily agreed to limit the Funds Distribution and/or Service (12b-1) Fees normally payable by the Fund. The expense limit will maintain the level of Distribution and/or Service (12b-1) Fees (expressed as a percent of average net assets on an annualized basis) not to exceed 0.40% for Class J shares. Principal has contractually agreed to limit the Funds expenses attributable to Class J shares and, if necessary, pay expenses normally payable by the Fund, excluding interest and Acquired Fund Operating Expenses, through the period ending February 28, 2010. The expense limit will maintain a total level of operating expenses (expressed as a percent of average net assets on an annualized basis) not to exceed 0.95%. Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then, at the end of these periods, you either redeem all of your shares or you continue to hold your shares. The Example also assumes that your investment has a 5% return each year and that the Fund's operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: If you sell your shares If you do not sell your shares Number of years you own your shares 1 3 5 10 1 3 5 10 Class J $266 $620 $1,062 $2,289 $166 $620 $1,062 $2,289 Principal Funds, Inc. RISK/RETURN SUMMARY 19 www.principalfunds.com PRINCIPAL LIFETIME FUNDS Principal Funds offer Funds that are designed to meet the needs of an investor who wants an investment option that is suited to the investors particular investment time horizon and who tends to be more accepting of risk in the early years of his or her time horizon and becomes more risk-averse as he or she nears the investment goal (for example, retirement or saving for college). Professional investment advisers manage the Funds to align, over time, underlying investments with the changing risk tolerance of the investor. These Funds are sometime referred as target date funds. The target date Funds offered by the Fund are: Principal LifeTime 2010, Principal LifeTime 2020, Principal LifeTime 2030, Principal LifeTime 2040, Principal LifeTime 2050, and Principal LifeTime Strategic Income (the Principal LifeTime Funds). Objective: The investment objective of each of the Principal LifeTime 2010, 2020, 2030, 2040, and 2050 Funds is to seek a total return consisting of long-term growth of capital and current income. The investment objective of the Principal LifeTime Strategic Income Fund is to seek current income. Main Strategies and Risks To pursue its goal, each Principal LifeTime Fund invests in other Principal Funds (the underlying funds) that Principal and Principal Global Investors, LLC (PGI), the Funds Sub-Advisor, consider appropriate based on the remaining time horizon of a particular Principal LifeTime Fund and the expected risk tolerance of those investors who have chosen that time horizon. Each of the Principal LifeTime Funds may invest in any of the Institutional Class shares of the equity funds or fixed-income funds of Principal Funds, at the Sub-Advisors discretion. The underlying funds provide each Fund with exposure to a broad range of asset classes, including domestic and foreign equity and fixed- income securities. In the case of Principal LifeTime Strategic Income Fund, most of the Funds assets are invested in underlying funds which are intended primarily to give the Fund broad exposure to income-producing securities through their investments in fixed-income securities, hybrid securities (such as real estate securities and preferred securities, which may produce current income as well as capital gains) and dividend generating domestic and foreign stocks. Both Principal and PGI provide investment advisory services to the Principal LifeTime Funds. Principal has hired PGI to develop, implement, and monitor the strategic or long-term asset class targets and target ranges for each Principal LifeTime Fund. PGI is also responsible for employing an active rebalancing strategy which is designed to identify asset classes that appear attractive or unattractive over the short term. After PGI sets the percentage of Fund assets to be allocated to a particular asset class, Principal selects the underlying funds for each asset class and the target weights for each underlying fund. Shifts in asset class targets or underlying funds may occur in response to the normal evaluative processes of PGI and Principal, the shortening time horizon of a Fund or market forces or Fund circumstances which indicate that changes in allocations may be appropriate. Principal may, at any time, add, remove, or substitute underlying funds in which a Principal LifeTime Fund invests. In selecting underlying funds and target weights, Principal considers, among other things, quantitative measures, such as past performance, expected levels of risk and returns, expense levels, diversification of existing funds, and style consistency. In addition, qualitative factors such as organizational stability, investment experience, consistency of investment process, risk management processes, and information, trading, and compliance systems of the underlying funds Sub-Advisor are also evaluated. There are no minimum or maximum percentages of assets that a Principal LifeTime Fund must invest in a specific asset class or underlying fund. Principal determines whether to use cash flows or asset transfers or both to achieve the target weights established from time to time for underlying funds. Principal monitors the performance of the Sub-Advisor of each underlying fund relative to that funds appropriate benchmark and peer group. 20 RISK/RETURN SUMMARY Principal Funds, Inc. 1-800-222-5852 Over time, PGI intends to gradually shift the asset allocation targets of each Principal LifeTime Fund (other than the Principal LifeTime Strategic Income Fund) to accommodate investors progressing from asset accumulation years to income-generation years. It is expected that, within 10 to 15 years after its target year, a Principal LifeTime Funds underlying fund allocation will match that of the Principal LifeTime Strategic Income Fund. At that time the Principal LifeTime Fund may be combined with the Principal LifeTime Strategic Fund if the Board of Directors determines that the combination is in the best interests of Fund shareholders. There can be no assurance that any Principal LifeTime Fund will achieve its investment objective. The net asset value of each of the Principal LifeTime Funds shares is affected by changes in the value of the securities it owns. The Funds performance is directly related to the performance of the underlying funds. The ability of each Principal LifeTime Fund to meet its investment objective depends on the ability of the underlying funds to achieve their investment objectives. The broad diversification of each Principal LifeTime Fund is designed to cushion severe losses in any one investment sector and moderate the Funds overall price swings. However, the Funds share prices will fluctuate as the prices of the underlying funds rise or fall with changing market conditions. As with all mutual funds, as the values of a Principal LifeTime Funds assets rise or fall, the Funds share price changes. If you sell your shares when their value is less than the price you paid, you will lose money. Each Principal LifeTime Fund is subject to the particular risks of the underlying funds in the proportions in which the Fund invests in them. The Principal LifeTime Funds dated 2020 through 2050 have a greater exposure to the following risks (as defined in Appendix A):  Emerging Market Risk  Equity Securities Risk  Exchange Rate Risk  Foreign Securities Risk  Growth Stock Risk  Market Segment (Large Cap) Risk  Value Stock Risk The Principal LifeTime Strategic Income Fund and Principal LifeTime 2010 Fund have a greater exposure to the following risks (as defined in Appendix A):  Derivatives Risk  Fixed-Income Securities Risk  High Yield Securities Risk  Portfolio Duration Risk  Prepayment Risk  Real Estate Securities Risk  U.S. Government Securities Risk  U.S. Government Sponsored Securities Risk Each Principal LifeTime Fund is also subject to the following risks: Conflict of Interest Risk. The officers, directors, Principal, Sub-Advisor, Distributors, and transfer agent of the Principal LifeTime Funds serve in the same capacities for the underlying funds. Conflicts may arise as these persons and companies seek to fulfill their responsibilities to the Principal LifeTime Funds and the underlying funds. Because Principal and its affiliated companies earn different fees from the underlying funds in which the Principal LifeTime Funds invest, there may be a conflict between the interests of the Principal LifeTime Funds and the economic interests of Principal and its affiliates. Investment Company Securities Risk (as defined in Appendix A). Management Risk (as defined in Appendix A). Payment In Kind Liquidity Risk. Under certain circumstances, an underlying fund may determine to pay a redemption request by a Principal LifeTime Fund wholly or partly by a distribution-in-kind of securities from its portfolio, instead of cash. In such cases, the Principal LifeTime Funds may hold portfolio securities until Principal determines that it is appropriate to dispose of such securities. Securities Lending Risk (as defined in Appendix A). Principal Funds, Inc. RISK/RETURN SUMMARY 21 www.principalfunds.com As of October 31, 2008, each Principal LifeTime Funds assets were allocated among the underlying funds as identified in the table below. PRINCIPAL LIFETIME FUNDS Principal Principal Principal Principal Principal Principal LifeTime LifeTime LifeTime LifeTime LifeTime LifeTime Strategic Income Underlying Fund Fund Fund Fund Fund Fund Fund Bond & Mortgage Securities Fund 31.1% 23.4% 13.6% 6.2% 2.6% 43.9% Core Plus Bond Fund I 0.4 0.7 0.5 0.3 0.1 0.9 Disciplined LargeCap Blend Fund 8.6 11.2 12.7 13.1 13.2 3.1 High Yield Fund I 3.1 4.6 5.4 5.8 6.1 0.3 Inflation Protection Fund 4.1     13.5 International Emerging Markets Fund 1.7 2.3 2.8 3.2 3.3 0.2 International Fund I 1.7 2.5 3.1 4.0 4.0 0.7 International Growth Fund 6.3 7.7 9.1 9.7 10.4 2.6 International Value Fund I 2.6 3.5 4.2 4.8 5.0 1.0 LargeCap Blend Fund I 4.6 5.7 6.4 6.9 6.9 1.8 LargeCap Growth Fund 3.8 4.9 6.1 6.9 7.5 1.6 LargeCap Growth Fund I 3.7 5.1 6.1 7.4 7.9 1.3 LargeCap Value Fund 2.4 3.1 4.0 4.6 5.0 1.3 LargeCap Value Fund I 2.3 3.1 3.8 4.4 4.8 0.1 Large Cap Value Fund III 2.1 2.9 3.5 4.2 4.5 1.5 MidCap Growth Fund III 0.2 1.3 1.6 1.9 2.0 0.3 MidCap Value Fund I 0.2 1.3 1.7 2.0 2.1 0.3 Money Market Fund 0.1     0.2 Preferred Securities Fund 6.4 5.7 4.8 3.8 3.1 6.0 Real Estate Securities Fund 5.7 5.1 4.4 3.9 3.9 4.1 SmallCap Growth Fund I 0.1 0.3 1.0 1.2 1.6  SmallCap Growth Fund III 1.2 1.5 1.3 1.4 1.5  SmallCap S&P 600 Index Fund 2.0 2.1 1.4 1.4 1.2 1.5 SmallCap Value Fund 1.4 1.7 1.5 1.6 1.7  SmallCap Value Fund I 0.2 0.3 1.0 1.3 1.6  Ultra Short Bond Fund 4.0     13.8 Total 100.0% 100.0% 100.0% 100.0% 100.0% 100.0% Historical Performance The following bar charts and tables show the historical investment performance of each Principal LifeTime Fund. The bar chart for each Fund shows how the Funds total return has varied year-by-year, and the table for the Fund shows the performance of its shares over time (along with the returns of a broad-based market index and an index of funds with similar investment objectives for reference). This information may help provide an indication of the risks of investing in the Fund. A Funds past performance is not necessarily an indication of how the Fund will perform in the future. Each Funds investment return is net of the operating expenses of each of the underlying funds. 22 RISK/RETURN SUMMARY Principal Funds, Inc. 1-800-222-5852 P RINCIPAL L IFE T IME S TRATEGIC I NCOME F UND Principal Investment Strategies The Fund invests in underlying fixed-income funds, but also invests in underlying equity and hybrid funds according to an asset allocation strategy designed for investors seeking current income from their investment. Performance The Fund's past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. Sales charges are not included in the returns shown above. If those charges were included, the returns shown would be lower Highest return for a quarter during the period of the bar chart above: Q2 03 6.83% Lowest return for a quarter during the period of the bar chart above: Q4 08 -11.32% Average Annual Total Returns (%) (with Maximum Sales Charge) For the period ended December 31, 2008 Past 1 Year Past 5 Years Life of Fund Class J (before taxes) -23.41 -0.64 (after taxes on distributions) -24.85 -1.89 (after taxes on distributions and sale of shares) -14.94 -1.04 Barclays Capital Aggregate Bond Index (3) 5.24 4.65 5.53 Russell 3000 Index -37.31 -1.95 -1.65 MSCI-EAFE Index NDTR-D -43.38 1.66 0.92 Principal LifeTime Strategic Income Blended Index -7.47 3.42 3.53 Morningstar Target-Date 2000-2014 Category Average -22.46 0.44 1.05 Class J shares were first sold on June 15, 2001. The returns for the periods prior to that date are based on the performance of the Institutional Class shares adjusted to reflect the fees and expenses of Class J shares. The adjustments result in performance for such periods that is no higher than the historical performance of the Institutional Class shares. The Institutional Class shares were first sold on March 1, 2001. After-tax returns are calculated using the historical highest individual federal marginal income-tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. Index performance does not reflect deductions for fees, expenses or taxes. The weightings for this blended index as of March 31, 2008, are 19.0% Russell 3000 Index, 6.0% MSCI EAFE NDTR-D Index, and 75.0% Barclays Capital Aggregate Bond Index. Effective March 31, 2009, the weightings for this blended index will be 19.0% Russell 3000 Index, 6.0% MSCI EAFE NDTR-D Index, and 75.0% Barclays Capital Aggregate Bond Index. The Manager and portfolio manager believe the Barclays Capital Aggregate Bond Index is a better representation of the universe of investment choices open to the Fund under its investment philosophy than the Russell 3000 Index. The Russell 3000 Index is also shown. For further information about the Funds performance, see Risk/Return Summary-Investment Results. Principal Funds, Inc. RISK/RETURN SUMMARY 23 www.principalfunds.com Annual Fund Operating Expenses (expenses that are deducted from Fund assets) as a Percentage of Average Daily Net Assets For the year ended October 31, 2008 Class J Management Fees 0.1225% Distribution and/or Service (12b-1) Fees 0.4500 Other Expenses 0 Total Gross Operating Fees and Expenses 0.6425% Acquired Fund (Underlying Fund) Operating Expenses 0 Total Annual Fund Operating Expenses 1.1925% The Distributor has voluntarily agreed to limit the Funds Distribution and/or Service (12b-1) Fees normally payable by the Fund. The expense limit will maintain the level of Distribution and/or Service (12b-1) Fees (expressed as a percent of average net assets on an annualized basis) not to exceed 0.40% for Class J shares. The expense limit may be terminated at any time. Effective July 1, 2009, the Funds Management Fees will be reduced to 0.03%. This reduction is not reflected in the expense table or the expense examples. Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then, at the end of these periods, you either redeem all of your shares or you continue to hold your shares. The Example also assumes that your investment has a 5% return each year and that the Fund's operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: If you sell your shares If you do not sell your shares Number of years you own your shares 1 3 5 10 1 3 5 10 Class J $221 $379 $656 $1,276 $121 $379 $656 $1,276 24 RISK/RETURN SUMMARY Principal Funds, Inc. 1-800-222-5852 P RINCIPAL L IFE T IME 2010 F UND Principal Investment Strategies The Fund invests in underlying Principal domestic and foreign equity, hybrid, and fixed-income Funds according to an asset allocation strategy designed for investors having an investment time horizon comparable to that of the Fund. The Funds asset allocation will become more conservative over time. Performance The Fund's past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. Sales charges are not included in the returns shown above. If those charges were included, the returns shown would be lower . Highest return for a quarter during the period of the bar chart above: Q2 03 8.49% Lowest return for a quarter during the period of the bar chart above: Q4 08 -16.40% Average Annual Total Returns (%) (with Maximum Sales Charge) For the period ended December 31, 2008 Past 1 Year Past 5 Years Life of Fund Class J (before taxes) -31.26 -1.45 (after taxes on distributions) -32.34 -2.47 -0.31 (after taxes on distributions and sale of shares) -19.75 -1.51 Russell 3000 Index -37.31 -1.95 -1.65 Barclays Capital Aggregate Bond Index 5.24 4.65 5.53 MSCI-EAFE Index NDTR-D -43.38 1.66 0.92 Principal LifeTime 2010 Blended Index -21.60 0.82 1.56 Morningstar Target-Date 2000-2014 Category Average -22.46 0.44 1.05 Class J shares were first sold on June 15, 2001. The returns for the periods prior to that date are based on the performance of the Institutional Class shares adjusted to reflect the fees and expenses of Class J shares. The adjustments result in performance for such periods that is no higher than the historical performance of the Institutional Class shares. The Institutional Class shares were first sold on March 1, 2001. After-tax returns are calculated using the historical highest individual federal marginal income-tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. Index performance does not reflect deductions for fees, expenses or taxes. The weightings for this blended index as of March 31, 2008, are 40.9% Russell 3000 Index, 14.6% MSCI EAFE NDTR-D Index, and 44.5% Barclays Capital Aggregate Bond Index. Effective March 31, 2009, the weightings for this blended index will be 39.9% Russell 3000 Index, 14.1% MSCI EAFE NDTR-D Index, and 46.0% Barclays Capital Aggregate Bond Index. For further information about the Funds performance, see Risk/Return Summary-Investment Results. Principal Funds, Inc. RISK/RETURN SUMMARY 25 www.principalfunds.com Annual Fund Operating Expenses (expenses that are deducted from Fund assets) as a Percentage of Average Daily Net Assets For the year ended October 31, 2008 Class J Management Fees 0.1225% Distribution and/or Service (12b-1) Fees 0.4500 Other Expenses 0 Total Gross Operating Fees and Expenses 0.6225% Acquired Fund (Underlying Fund) Operating Expenses 0 Total Annual Fund Operating Expenses 1.2825% (1) The Distributor has voluntarily agreed to limit the Funds Distribution and/or Service (12b-1) Fees normally payable by the Fund. The expense limit will maintain the level of Distribution and/or Service (12b-1) Fees (expressed as a percent of average net assets on an annualized basis) not to exceed 0.40% for Class J shares. The expense limit may be terminated at any time. (2) Effective July 1, 2009, the Funds Management Fees will be reduced to 0.03%. This reduction is not reflected in the expense table or the expense examples . Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then, at the end of these periods, you either redeem all of your shares or you continue to hold your shares. The Example also assumes that your investment has a 5% return each year and that the Fund's operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: If you sell your shares If you do not sell your shares Number of years you own your shares 1 3 5 10 1 3 5 10 Class J $231 $407 $704 $1,367 $131 $407 $704 $1,367 26 RISK/RETURN SUMMARY Principal Funds, Inc. 1-800-222-5852 P RINCIPAL L IFE T IME 2020 F UND Principal Investment Strategies The Fund invests in underlying Principal domestic and foreign equity, hybrid, and fixed-income Funds according to an asset allocation strategy designed for investors having an investment time horizon comparable to that of the Fund. The Funds asset allocation will become more conservative over time. Performance The Fund's past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. Sales charges are not included in the returns shown above. If those charges were included, the returns shown would be lower . Highest return for a quarter during the period of the bar chart above: Q2 03 10.21% Lowest return for a quarter during the period of the bar chart above: Q4 08 -18.47% Average Annual Total Returns (%) (with Maximum Sales Charge) For the period ended December 31, 2008 Past 1 Year Past 5 Years Life of Fund Class J (before taxes) -34.63 -1.30 (after taxes on distributions) -35.54 -2.25 -0.21 (after taxes on distributions and sale of shares) -21.87 -1.31 Russell 3000 Index -37.31 -1.95 -1.65 Barclays Capital Aggregate Bond Index 5.24 4.65 5.53 MSCI-EAFE Index NDTR-D -43.38 1.66 0.92 Principal LifeTime 2020 Blended Index -27.44 0.19 0.85 Morningstar Target-Date 2015-2029 Category Average -30.27 -1.01 0.25 Class J shares were first sold on June 15, 2001. The returns for the periods prior to that date are based on the performance of the Institutional Class shares adjusted to reflect the fees and expenses of Class J shares. The adjustments result in performance for such periods that is no higher than the historical performance of the Institutional Class shares. The Institutional Class shares were first sold on March 1, 2001. After-tax returns are calculated using the historical highest individual federal marginal income-tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. Index performance does not reflect deductions for fees, expenses or taxes. The weightings for this blended index as of March 31, 2008, are 50.4% Russell 3000 Index, 19.1% MSCI EAFE NDTR-D Index, and 30.5% Barclays Capital Aggregate Bond Index. Effective March 31, 2009, the weightings for this blended index will be 49.7% Russell 3000 Index, 18.8% MSCI EAFE NDTR-D Index, and 31.5% Barclays Capital Aggregate Bond Index. For further information about the Funds performance, see Risk/Return Summary-Investment Results. Principal Funds, Inc. RISK/RETURN SUMMARY 27 www.principalfunds.com Annual Fund Operating Expenses (expenses that are deducted from Fund assets) as a Percentage of Average Daily Net Assets For the year ended October 31, 2008 Class J Management Fees 0.1225% Distribution and/or Service (12b-1) Fees 0.4500 Other Expenses 0 Total Gross Operating Fees and Expenses 0.6325% Acquired Fund (Underlying Fund) Operating Expenses 0 Total Annual Fund Operating Expenses 1.3525% The Distributor has voluntarily agreed to limit the Funds Distribution and/or Service (12b-1) Fees normally payable by the Fund. The expense limit will maintain the level of Distribution and/or Service (12b-1) Fees (expressed as a percent of average net assets on an annualized basis) not to exceed 0.40% for Class J shares. The expense limit may be terminated at any time. Effective July 1, 2009, the Funds Management Fees will be reduced to 0.03%. This reduction is not reflected in the expense table or the expense examples. Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then, at the end of these periods, you either redeem all of your shares or you continue to hold your shares. The Example also assumes that your investment has a 5% return each year and that the Fund's operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: If you sell your shares If you do not sell your shares Number of years you own your shares 1 3 5 10 1 3 5 10 Class J $238 $428 $741 $1,437 $138 $428 $741 $1,437 28 RISK/RETURN SUMMARY Principal Funds, Inc. 1-800-222-5852 P RINCIPAL L IFE T IME 2030 F UND Principal Investment Strategies The Fund invests in underlying Principal domestic and foreign equity, hybrid, and fixed-income Funds according to an asset allocation strategy designed for investors having an investment time horizon comparable to that of the Fund. The Funds asset allocation will become more conservative over time. Performance The Fund's past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. Sales charges are not included in the returns shown above. If those charges were included, the returns shown would be lower . Highest return for a quarter during the period of the bar chart above: Q2 03 11.29% Lowest return for a quarter during the period of the bar chart above: Q4 08 -20.14% Average Annual Total Returns (%) (with Maximum Sales Charge) For the period ended December 31, 2008 Past 1 Year Past 5 Years Life of Fund Class J (before taxes) -37.24 -1.55 -0.05 (after taxes on distributions) -38.01 -2.42 -0.66 (after taxes on distributions and sale of shares) -23.56 -1.45 -0.16 Russell 3000 Index -37.31 -1.95 -1.65 MSCI-EAFE Index NDTR-D -43.38 1.66 0.92 Barclays Capital Aggregate Bond Index 5.24 4.65 5.53 Principal LifeTime 2030 Blended Index -31.24 -0.44 0.19 Morningstar Target-Date 2030+ Category Average -37.51 -1.91 -0.91 Class J shares were first sold on June 15, 2001. The returns for the periods prior to that date are based on the performance of the Institutional Class shares adjusted to reflect the fees and expenses of Class J shares. The adjustments result in performance for such periods that is no higher than the historical performance of the Institutional Class shares. The Institutional Class shares were first sold on March 1, 2001. After-tax returns are calculated using the historical highest individual federal marginal income-tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. Index performance does not reflect deductions for fees, expenses or taxes. The weightings for this blended index as of March 31, 2008, are 56.7% Russell 3000 Index, 22.3% MSCI EAFE NDTR-D Index, and 21.0% Barclays Capital Aggregate Bond Index. Effective March 31, 2009, the weightings for this blended index will be 56.3% Russell 3000 Index, 22.0% MSCI EAFE NDTR-D Index, and 21.7% Barclays Capital Aggregate Bond Index. For further information about the Funds performance, see Risk/Return Summary-Investment Results. Principal Funds, Inc. RISK/RETURN SUMMARY 29 www.principalfunds.com Annual Fund Operating Expenses (expenses that are deducted from Fund assets) as a Percentage of Average Daily Net Assets For the year ended October 31, 2008 Class J Management Fees 0.1225% Distribution and/or Service (12b-1) Fees 0.4500 Other Expenses 0 Total Gross Operating Fees and Expenses 0.6625% Acquired Fund (Underlying Fund) Operating Expenses 0 Total Annual Fund Operating Expenses (2 ) 1.4125% The Distributor has voluntarily agreed to limit the Funds Distribution and/or Service (12b-1) Fees normally payable by the Fund. The expense limit will maintain a level of Distribution and/or Service (12b-1) Fees (expressed as a percent of average net assets on an annualized basis) not to exceed 0.40% for Class J shares. The expense limit may be terminated at any time. Effective July 1, 2009, the Funds Management Fees will be reduced to 0.03%. This reduction is not reflected in the expense table or the expense examples. Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then, at the end of these periods, you either redeem all of your shares or you continue to hold your shares. The Example also assumes that your investment has a 5% return each year and that the Fund's operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: If you sell your shares If you do not sell your shares Number of years you own your shares 1 3 5 10 1 3 5 10 Class J $244 $447 $772 $1,496 $144 $447 $772 $1,496 30 RISK/RETURN SUMMARY Principal Funds, Inc. 1-800-222-5852 P RINCIPAL L IFE T IME 2040 F UND Principal Investment Strategies The Fund invests in underlying Principal domestic and foreign equity, hybrid, and fixed-income Funds according to an asset allocation strategy designed for investors having an investment time horizon comparable to that of the Fund. The Funds asset allocation will become more conservative over time. Performance The Fund's past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. Sales charges are not included in the returns shown above. If those charges were included, the returns shown would be lower . Highest return for a quarter during the period of the bar chart above: Q2 03 12.11% Lowest return for a quarter during the period of the bar chart above: Q4 08 -21.38% Average Annual Total Returns (%) (with Maximum Sales Charge) For the period ended December 31, 2008 Past 1 Year Past 5 Years Life of Fund Class J (before taxes) -39.00 -1.85 -0.31 (after taxes on distributions) -39.63 -2.61 -0.83 (after taxes on distributions and sale of shares) -24.74 -1.63 -0.32 Russell 3000 Index -37.31 -1.95 -1.65 MSCI-EAFE Index NDTR-D -43.38 1.66 0.92 Barclays Capital Aggregate Bond Index 5.24 4.65 5.53 Principal LifeTime 2040 Blended Index -33.92 -0.80 -0.28 Morningstar Target-Date 2030+ Category Average -37.51 -1.91 -0.91 Class J shares were first sold on June 15, 2001. The returns for the periods prior to that date are based on the performance of the Institutional Class shares adjusted to reflect the fees and expenses of Class J shares. The adjustments result in performance for such periods that is no higher than the historical performance of the Institutional Class shares. The Institutional Class shares were first sold on March 1, 2001. After-tax returns are calculated using the historical highest individual federal marginal income-tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. Index performance does not reflect deductions for fees, expenses or taxes. The weightings for this blended index as of March 31, 2008, are 61.4% Russell 3000 Index, 24.6% MSCI EAFE NDTR-D Index, and 14.0% Barclays Capital Aggregate Bond Index. Effective March 31, 2009, the weightings for this blended index will be 61.0% Russell 3000 Index, 24.5% MSCI EAFE NDTR-D Index, and 14.5% Barclays Capital Aggregate Bond Index. For further information about the Funds performance, see Risk/Return Summary-Investment Results. Principal Funds, Inc. RISK/RETURN SUMMARY 31 www.principalfunds.com Annual Fund Operating Expenses (expenses that are deducted from Fund assets) as a Percentage of Average Daily Net Assets For the year ended October 31, 2008 Class J Management Fees 0.1225% Distribution and/or Service (12b-1) Fees 0.4500 Other Expenses 0 Total Gross Operating Fees and Expenses 0.7325% Acquired Fund (Underlying Fund) Operating Expenses 0 Total Annual Fund Operating Expenses 1.5025% The Distributor has voluntarily agreed to limit the Funds Distribution and/or Service (12b-1) Fees normally payable by the Fund. The expense limit will maintain a level of Distribution and/or Service (12b-1) Fees (expressed as a percent of average net assets on an annualized basis) not to exceed 0.40% for Class J shares. The expense limit may be terminated at any time. Effective July 1, 2009, the Funds Management Fees will be reduced to 0.03%. This reduction is not reflected in the expense table or the expense examples. Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then, at the end of these periods, you either redeem all of your shares or you continue to hold your shares. The Example also assumes that your investment has a 5% return each year and that the Fund's operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: If you sell your shares If you do not sell your shares Number of years you own your shares 1 3 5 10 1 3 5 10 Class J $253 $475 $820 $1,585 $153 $475 $820 $1,585 32 RISK/RETURN SUMMARY Principal Funds, Inc. 1-800-222-5852 P RINCIPAL L IFE T IME 2050 F UND Principal Investment Strategies The Fund invests in underlying Principal domestic and foreign equity, hybrid, and fixed-income Funds according to an asset allocation strategy designed for investors having an investment time horizon comparable to that of the Fund. The Funds asset allocation will become more conservative over time. Performance The Fund's past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. Sales charges are not included in the returns shown above. If those charges were included, the returns shown would be lower . Highest return for a quarter during the period of the bar chart above: Q2 03 13.07% Lowest return for a quarter during the period of the bar chart above: Q4 08 -22.19% Average Annual Total Returns (%) (with Maximum Sales Charge) For the period ended December 31, 2008 Past 1 Year Past 5 Years Life of Fund Class J (before taxes) -40.02 -2.16 -1.09 (after taxes on distributions) -40.63 -2.88 -1.58 (after taxes on distributions and sale of shares) -25.38 -1.85 -0.95 Russell 3000 Index -37.31 -1.95 -1.65 MSCI-EAFE Index NDTR-D -43.38 1.66 0.92 Barclays Capital Aggregate Bond Index 5.24 4.65 5.53 Principal LifeTime 2050 Blended Index -35.39 -0.81 -0.57 Morningstar Target-Date 2030+ Category Average -37.51 -1.91 -0.91 Class J shares were first sold on June 15, 2001. The returns for the periods prior to that date are based on the performance of the Institutional Class shares adjusted to reflect the fees and expenses of Class J shares. The adjustments result in performance for such periods that is no higher than the historical performance of the Institutional Class shares. The Institutional Class shares were first sold on March 1, 2001. After-tax returns are calculated using the historical highest individual federal marginal income-tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. Index performance does not reflect deductions for fees, expenses or taxes. (4) The weightings for this blended index as of March 31, 2008, are 64.2% Russell 3000 Index, 25.8% MSCI EAFE NDTR-D Index, and 10.0% Barclays Capital Aggregate Bond Index. Effective March 31, 2009, the weightings for this blended index will be 64.2% Russell 3000 Index, 25.8% MSCI EAFE NDTR-D Index, and 10.0% Barclays Capital Aggregate Bond Index. For further information about the Funds performance, see Risk/Return Summary-Investment Results. Principal Funds, Inc. RISK/RETURN SUMMARY 33 www.principalfunds.com Annual Fund Operating Expenses (expenses that are deducted from Fund assets) as a Percentage of Average Daily Net Assets For the year ended October 31, 2008 Class J Management Fees 0.1225% Distribution and/or Service (12b-1) Fees 0.4500 Other Expenses 0 Total Gross Operating Fees and Expenses 0.8125% Acquired Fund (Underlying Fund) Operating Expenses 0 Total Annual Fund Operating Expenses 1.6025% The Distributor has voluntarily agreed to limit the Funds Distribution and/or Service (12b-1) Fees normally payable by the Fund. The expense limit will maintain the level of Distribution and/or Service (12b-1) Fees (expressed as a percent of average net assets on an annualized basis) not to exceed 0.40% for Class J shares. The expense limit may be terminated at any time. Effective July 1, 2009, the Funds Management Fees will be reduced to 0.03%. This reduction is not reflected in the expense table or the expense examples. Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then, at the end of these periods, you either redeem all of your shares or you continue to hold your shares. The Example also assumes that your investment has a 5% return each year and that the Fund's operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: If you sell your shares If you do not sell your shares Number of years you own your shares 1 3 5 10 1 3 5 10 Class J $263 $506 $872 $1,683 $163 $506 $872 $1,683 34 RISK/RETURN SUMMARY Principal Funds, Inc. 1-800-222-5852 L ARGE C AP B LEND F UND I Sub-Advisor(s): Goldman Sachs Asset Management, L.P. (GSAM) Objective: The Fund seeks long-term growth of capital. Investor Profile: The Fund may be an appropriate investment for investors seeking long-term growth of capital and willing to accept the risks of investing in common stocks, but who prefer investing in large, established companies. Main Strategies and Risks The Fund seeks its objective through investment in a broadly diversified portfolio of large cap and blue chip equity investments representing all major sectors of the U.S. economy. Under normal circumstances, the Fund invests at least 80% of its net assets (plus any borrowings for investment purposes) in equity securities of companies with large market capitalizations (those with market capitalizations similar to companies in the S&P 500 Index (as of the most recent calendar year end, the range was between approximately $0.5 billion and $406.1 billion)) measured at the time of purchase. Market capitalization is defined as total current market value of a companys outstanding common stock. The Fund will invest in some mid cap stocks. Up to 25% of Fund assets may be invested in foreign securities. GSAM seeks to outperform the S&P 500 Index by overweighting stocks that it believes are more likely to outperform the benchmark while underweighting stocks that it believes will lag the Index. GSAM seeks to add value from stock selection rather than sector rotation strategies or market timing. Its approach is to combine traditional fundamental analysis with sophisticated quantitative modeling and to carefully construct and manage the risk in the portfolio. Beginning on or about July 1, 2009, Principal will invest between 10% and 40% of the Fund's assets in common stocks in an attempt to match or exceed the performance of the Fund's benchmark index for performance. The Fund's benchmark index for performance is identified in the average annual total returns table. Principal's strategy is an active quantitative approach to asset management which Principal refers to as "structured equity." Principal's structured equity strategy applies a risk-controlled investment process that slightly over/underweights individual stocks relative to their weight in the Fund's benchmark index for performance. Through the structured equity strategy, Principal expects the Fund to achieve returns in excess of those of the Fund's benchmark index for performance with lower risk and improved predictability of returns for the entire Fund compared to the Fund's benchmark index for performance. Among the principal risks (defined in Appendix A) of investing in the Fund are:  Active Trading Risk  Equity Securities Risk  Exchange Rate Risk  Foreign Securities Risk  Growth Stock Risk  Management Risk  Market Segment (Large Cap) Risk  Mid Cap Stock Risk  Securities Lending Risk  Underlying Fund Risk  Value Stock Risk GSAM became Sub-Advisor to the Fund on December 16, 2002. Principal Funds, Inc. RISK/RETURN SUMMARY 35 www.principalfunds.com The Funds past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. Sales charges are not included in the returns shown above. If those charges were included, the returns shown would be lower . Highest return for a quarter during the period of the bar chart above: Q2 03 14.11% Lowest return for a quarter during the period of the bar chart above: Q4 08 -21.49% Average Annual Total Returns (%) (with Maximum Sales Charge) For the period ended December 31, 2008 Past 1 Year Past 5 Years Life of Fund Class J (before taxes) -37.37 -3.35 -5.31 (after taxes on distributions) -37.50 -3.54 -5.45 (after taxes on distributions and sale of shares) -24.12 -2.74 -4.34 S&P 500 Index -37.00 -2.19 -2.89 Morningstar Large Blend Category Average -37.79 -2.47 -3.65 Class J shares were first sold on March 1, 2001. The returns for the periods prior to that date are based on the performance of the R-3 Class shares adjusted to reflect the fees and expenses of Class J shares. The adjustments result in performance for such periods that is no higher than the historical performance of the R-3 Class shares. The R-3 Class shares were first sold on December 6, 2000. After-tax returns are calculated using the historical highest individual federal marginal income-tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. Index performance does not reflect deductions for fees, expenses or taxes. For further information about the Funds performance, see Risk/Return Summary-Investment Results. Annual Fund Operating Expenses (expenses that are deducted from Fund assets) as a Percentage of Average Daily Net Assets For the year ended October 31, 2008 Class J Management Fees 0.44% Distribution and/or Service (12b-1) Fees 0.45 Other Expenses 0 Total Annual Fund Operating Expenses 1.06% (1) Effective July 1, 2009, Principal will contractually limit the Funds Management Fees through the period ending February 28, 2011. The expense limit will reduce the Funds Management Fees by 0.006% (expressed as a percent of average net assets on an annualized basis). (2) The Distributor has voluntarily agreed to limit the Funds Distribution and/or Service (12b-1) Fees normally payable by the Fund. The expense limit will maintain the level of Distribution and/or Service (12b-1) Fees (expressed as a percent of average net assets on an annualized basis) not to exceed 0.40% for Class J Shares. The expense limit may be terminated at any time. 36 RISK/RETURN SUMMARY Principal Funds, Inc. 1-800-222-5852 Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then, at the end of these periods, you either redeem all of your shares or you continue to hold your shares. The Example also assumes that your investment has a 5% return each year and that the Fund's operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: If you sell your shares If you do not sell your shares Number of years you own your shares 1 3 5 10 1 3 5 10 Class J $208 $337 $585 $1,294 $108 $337 $585 $1,294 Principal Funds, Inc. RISK/RETURN SUMMARY 37 www.principalfunds.com L ARGE C AP B LEND F UND II Sub-Advisor(s): T. Rowe Price Associates, Inc. (T. Rowe Price) Objective: The Fund seeks long-term growth of capital. Investor Profile: The Fund may be an appropriate investment for investors seeking long-term growth of capital and willing to accept the risks of investing in an actively managed portfolio of common stocks, but who prefer investing in larger, established companies. Main Strategies and Risks The Fund pursues its investment objective by investing primarily in equity securities of U.S. companies. Under normal circumstances, the Fund invests at least 80% of its net assets (plus any borrowings for investment purposes) in common stocks of companies with large market capitalizations (those with market capitalizations within the range of companies in the S&P 500 Index (as of the most recent calendar year end, this range was between approximately $0.5 billion and $406.1 billion)) at the time of purchase. Market capitalization is defined as total current market value of a companys outstanding common stock. The Fund may invest in some mid cap and other stocks that fall below the range of companies in the S&P 500 Index. The Fund will generally remain fully invested (less than 5% cash reserves) and will have approximately the same industry weightings as compared to the S&P 500 Index. While the majority of assets will be invested in large- capitalization U.S. common stocks, small- and mid-capitalization stocks and foreign stocks (up to 25% of total assets) may also be purchased in keeping with Fund objectives. Securities may be sold for a variety of reasons, such as to secure gains, limit losses, or redeploy assets into more promising opportunities. The market capitalization of companies in the Funds portfolio and the S&P 500 Index will change over time, and the Fund will not automatically sell or cease to purchase a stock of a company it already owns just because the companys market capitalization grows or falls outside of the index range. T. Rowe Price uses a disciplined portfolio construction process whereby it weights each sector approximately the same as the S&P 500 Index. Individual holdings within each sector, and their weights within the portfolio, can vary substantially from the S&P 500 Index. T. Rowe Price generally purchases for the Fund securities issued by companies in the S&P 500 Index, and therefore, its stock selection process will result in the purchase of both growth and value stocks. A team of T. Rowe Price equity analysts is directly responsible for selecting stocks for the Fund. Analysts select stocks from the industries they cover based on rigorous fundamental analysis that assesses the quality of the business franchise, earnings growth potential for the company, and stock valuation. The Fund seeks to take full advantage of the analysts focused expertise in their industries. A team of portfolio managers supervises the analysts and has the responsibility for the overall structure of the Fund and coordinating Fund investments. They also oversee the quantitative analysis that helps the analysts manage their industry-specific portfolios. In pursuing its investment objective, the Funds management has the discretion to purchase some securities that do not meet its normal investment criteria, as described above, when it perceives an unusual opportunity for gain. These special situations might arise when T. Rowe Price believes a security could increase in value for a variety of reasons, including a change in management, an extraordinary corporate event, or a temporary imbalance in the supply of or demand for the securities. Futures and options contracts may be bought or sold for any number of reasons, including: to manage exposure to changes in interest rates and foreign currencies; as an efficient means of increasing or decreasing overall fund exposure to a specific part or broad segment of the U.S. or a foreign market; in an effort to enhance income; to protect the value of portfolio securities; and to serve as a cash management tool. Call or put options may be purchased or sold on securities, financial indices, and foreign currencies. 38 RISK/RETURN SUMMARY Principal Funds, Inc. 1-800-222-5852 Beginning on or about July 1, 2009, Principal will invest between 10% and 40% of the Fund's assets in common stocks in an attempt to match or exceed the performance of the Fund's benchmark index for performance. The Fund's benchmark index for performance is identified in the average annual total returns table. Principal's strategy is an active quantitative approach to asset management which Principal refers to as "structured equity." Principal's structured equity strategy applies a risk-controlled investment process that slightly over/underweights individual stocks relative to their weight in the Fund's benchmark index for performance. Through the structured equity strategy, Principal expects the Fund to achieve returns in excess of those of the Fund's benchmark index for performance with lower risk and improved predictability of returns for the entire Fund compared to the Fund's benchmark index for performance. Among the principal risks (defined in Appendix A) of investing in the Fund are:  Derivatives Risk  Equity Securities Risk  Exchange Rate Risk  Foreign Securities Risk  Growth Stock Risk  Management Risk  Market Segment (Large Cap) Risk  Mid Cap Stock Risk  Securities Lending Risk  Value Stock Risk T. Rowe Price became Sub-Advisor to the Fund effective March 9, 2004. The Fund's past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. Sales charges are not included in the returns shown above. If those charges were included, the returns shown would be lower . Highest return for a quarter during the period of the bar chart above: Q2 03 14.02% Lowest return for a quarter during the period of the bar chart above: Q4 08 -22.04% Average Annual Total Returns (%) (with Maximum Sales Charge) For the period ended December 31, 2008 Past 1 Year Past 5 Years Life of Fund Class J (before taxes) -37.51 -2.73 -2.27 (after taxes on distributions) -37.61 -3.65 -2.85 (after taxes on distributions and sale of shares) -24.24 -2.18 -1.84 S&P 500 Index -37.00 -2.19 -2.89 Morningstar Large Blend Category Average -37.79 -2.47 -3.65 Class J shares were first sold on March 1, 2001. The returns for the periods prior to that date are based on the performance of the Institutional Class shares adjusted to reflect the fees and expenses of Class J shares. The adjustments result in performance for such periods that is no higher than the historical performance of the Institutional Class shares. Institutional Class shares were first sold on December 6, 2000. After-tax returns are calculated using the historical highest individual federal marginal income-tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. Index performance does not reflect deductions for fees, expenses or taxes. For further information about the Funds performance, see Risk/Return Summary-Investment Results. Principal Funds, Inc. RISK/RETURN SUMMARY 39 www.principalfunds.com Annual Fund Operating Expenses (expenses that are deducted from Fund assets) as a Percentage of Average Daily Net Assets For the year ended October 31, 2008 Class J Management Fees 0.74% Distribution and/or Service (12b-1) Fees 0.45 Other Expenses 0 Total Annual Fund Operating Expenses 1.32% (1) Effective July 1, 2009, Principal will contractually limit the Funds Management Fees through the period ending February 28, 2011. The expense limit will reduce the Funds Management Fees by 0.018% (expressed as a percent of average net assets on an annualized basis). (2) The Distributor has voluntarily agreed to limit the Funds Distribution and/or Service (12b-1) Fees normally payable by the Fund. The expense limit will maintain the level of Distribution and/or Service (12b-1) Fees (expressed as a percent of average net assets on an annualized basis) not to exceed 0.40% for Class J Shares. The expense limit may be terminated at any time. Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then, at the end of these periods, you either redeem all of your shares or you continue to hold your shares. The Example also assumes that your investment has a 5% return each year and that the Fund's operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: If you sell your shares If you do not sell your shares Number of years you own your shares 1 3 5 10 1 3 5 10 Class J $234 $418 $723 $1,590 $134 $418 $723 $1,590 40 RISK/RETURN SUMMARY Principal Funds, Inc. 1-800-222-5852 L ARGE C AP G ROWTH F UND Sub-Advisor(s): Columbus Circle Investors (CCI) Objective: The Fund seeks long-term growth of capital. Investor Profile: The Fund may be an appropriate investment for investors seeking long-term growth of capital and willing to accept the risks of investing in common stocks that may have greater risks than stocks of companies with lower potential for earnings growth. Main Strategies and Risks The Fund invests primarily in common stocks and other equity securities of large capitalization companies with strong earnings growth potential. Under normal circumstances, the Fund invests at least 80% of its net assets (plus any borrowings for investment purposes) in common stocks of companies with large market capitalizations (those with market capitalizations similar to companies in the Russell 1000® Growth Index (as of the most recent calendar year end, this range was between approximately $0.02 billion and $421.8 billion)) at the time of purchase. Market capitalization is defined as total current market value of a companys outstanding common stock. The Fund will invest in some mid cap stocks. To meet its investment objective, the Fund may invest in initial public offerings and up to 25% in foreign securities. CCI uses a bottom-up approach (focusing on individual stock selection rather than forecasting market trends) in its selection of individual securities that it believes have an above average potential for earnings growth. Selection is based on the premise that companies doing better than expected will have rising securities prices, while companies producing less than expected results will not. CCI refers to its discipline as positive momentum and positive surprise. Through in depth analysis of company fundamentals in the context of the prevailing economic environment, CCIs team of investment professionals selects companies that meet the criteria of positive momentum in a companys progress and positive surprise in reported results. Among the principal risks (defined in Appendix A) of investing in the Fund are:  Equity Securities Risk  Exchange Rate Risk  Foreign Securities Risk  Growth Stock Risk  Initial Public Offerings Risk  Management Risk  Market Segment (Large Cap) Risk  Mid Cap Stock Risk  Securities Lending Risk  Underlying Fund Risk CCI became the Funds Sub-Advisor on January 5, 2005. Principal Funds, Inc. RISK/RETURN SUMMARY 41 www.principalfunds.com The Fund's past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. Sales charges are not included in the returns shown above. If those charges were included, the returns shown would be lower . Highest return for a quarter during the period of the bar chart above: Q4 01 13.49% Lowest return for a quarter during the period of the bar chart above: Q4 08 -26.04% Average Annual Total Returns (%) (with Maximum Sales Charge) For the period ended December 31, 2008 Past 1 Year Past 5 Years Life of Fund Class J (before taxes) -43.75 -1.91 -6.97 (after taxes on distributions) -43.75 -2.03 -7.05 (after taxes on distributions and sale of shares) -28.44 -1.58 -5.65 Russell 1000 Growth Index -38.44 -3.42 -5.70 Morningstar Large Growth Category Average -40.67 -3.37 -6.23 Class J shares were first sold on March 1, 2001. The returns for the periods prior to that date are based on the performance of the R-3 Class shares adjusted to reflect the fees and expenses of Class J shares. The adjustments result in performance for such periods that is no higher than the historical performance of the R-3 Class shares. The R-3 Class shares were first sold on December 6, 2000. After-tax returns are calculated using the historical highest individual federal marginal income-tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. Index performance does not reflect deductions for fees, expenses or taxes. For further information about the Funds performance, see Risk/Return Summary-Investment Results. Annual Fund Operating Expenses (expenses that are deducted from Fund assets) as a Percentage of Average Daily Net Assets For the year ended October 31, 2008 Class J Management Fees 0.62% Distribution and/or Service (12b-1) Fees 0.45 Other Expenses 0 Total Annual Fund Operating Expenses 1.37% (1) The Distributor has voluntarily agreed to limit the Funds Distribution and/or Service (12b-1) Fees normally payable by the Fund. The expense limit will maintain the level of Distribution and/or Service (12b-1) Fees (expressed as a percent of average net assets on an annualized basis) not to exceed 0.40% for Class J Shares. The expense limit may be terminated at any time. 42 RISK/RETURN SUMMARY Principal Funds, Inc. 1-800-222-5852 Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then, at the end of these periods, you either redeem all of your shares or you continue to hold your shares. The Example also assumes that your investment has a 5% return each year and that the Fund's operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: If you sell your shares If you do not sell your shares Number of years you own your shares 1 3 5 10 1 3 5 10 Class J $239 $434 $750 $1,646 $139 $434 $750 $1,646 Principal Funds, Inc. RISK/RETURN SUMMARY 43 www.principalfunds.com L ARGE C AP G ROWTH F UND I Sub-Advisor(s): T. Rowe Price Associates, Inc. (T. Rowe Price) Objective: The Fund seeks long-term growth of capital. Investor Profile: The Fund may be an appropriate investment for investors seeking long-term growth of capital and willing to accept the risks of investing in common stocks that may have greater risks than stocks of companies with lower potential for earnings growth. Main Strategies and Risks The Fund seeks to maximize long-term capital appreciation by investing primarily in growth-oriented equity securities of U.S. and, to a limited extent, foreign companies with large market capitalizations that exhibit strong growth and free cash flow potential. These companies are generally characterized as growth companies. Under normal circumstances, the Fund invests at least 80% of its net assets (plus any borrowings for investment purposes) in equity securities of companies with market capitalizations within the range of companies in the Russell 1000® Growth Index (as of the most recent calendar year end, this range was between approximately $0.02 billion and $421.8 billion) at the time of purchase. Market capitalization is defined as total current market value of a companys outstanding common stock. The Fund may invest in some mid cap and other stocks that fall below the range of companies in the Russell Index. The Funds investments in foreign companies will be limited to 25% of its total assets. The Fund may also purchase futures and options, in keeping with Fund objectives. The market capitalization of companies in the Funds portfolio and the Russell index will change over time, and the Fund will not automatically sell or cease to purchase the stock of a company it already owns just because the companys market capitalization grows or falls outside of the index range. T. Rowe Price generally looks for companies with an above-average rate of earnings and cash flow growth and a lucrative niche in the economy that gives them the ability to sustain earnings momentum even during times of slow economic growth. As a growth investor, T. Rowe Price believes that when a company increases its earnings faster than both inflation and the overall economy, the market will eventually reward it with a higher stock price. In pursuing its investment objective, T. Rowe Price has the discretion to purchase some securities that do not meet its normal investment criteria, as described above, when it perceives an unusual opportunity for gain. These special situations might arise when T. Rowe Price believes a security could increase in value for a variety of reasons, including a change in management, an extraordinary corporate event, or a temporary imbalance in the supply of or demand for the securities. The Fund may sell securities for a variety of reasons, such as to secure gains, limit losses, or redeploy assets into more promising opportunities. The Fund may actively trade securities in an attempt to achieve its investment objective. Futures and options contracts may be bought or sold for any number of reasons, including: to manage exposure to changes in interest rates and foreign currencies; as an efficient means of increasing or decreasing overall fund exposure to a specific part or broad segment of the U.S. or a foreign market; in an effort to enhance income; to protect the value of portfolio securities; and to serve as a cash management tool. Call or put options may be purchased or sold on securities, financial indices and foreign currencies. Beginning on or about July 1, 2009, Principal will invest between 10% and 40% of the Fund's assets in common stocks in an attempt to match or exceed the performance of the Fund's benchmark index for performance. The Fund's benchmark index for performance is identified in the average annual total returns table. Principal's strategy is an active quantitative approach to asset management which Principal refers to as "structured equity." Principal's structured equity strategy applies a risk-controlled investment process that slightly over/underweights individual stocks relative to their weight in the Fund's benchmark index for performance. Through the structured equity strategy, Principal expects the Fund to achieve returns in excess of those of the Fund's benchmark index for performance with lower risk and improved predictability of returns for the entire Fund compared to the Fund's benchmark index for performance. 44 RISK/RETURN SUMMARY Principal Funds, Inc. 1-800-222-5852 Among the principal risks (defined in Appendix A) of investing in the Fund are:  Derivatives Risk  Equity Securities Risk  Exchange Rate Risk  Foreign Securities Risk  Growth Stock Risk  Management Risk  Market Segment (Large Cap) Risk  Mid Cap Stock Risk  Securities Lending Risk  Underlying Fund Risk T. Rowe Price became Sub-Advisor to the Fund on August 24, 2004. The Fund's past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. Sales charges are not included in the returns shown above. If those charges were included, the returns shown would be lower . Highest return for a quarter during the period of the bar chart above: Q2 03 12.66% Lowest return for a quarter during the period of the bar chart above: Q4 08 -22.81% Average Annual Total Returns (%) (with Maximum Sales Charge) For the period ended December 31, 2008 Past 1 Year Past 5 Years Life of Fund Class J (before taxes) -41.55 -5.05 -7.33 (after taxes on distributions) -41.55 -5.49 -7.60 (after taxes on distributions and sale of shares) -27.01 -4.09 -5.87 Russell 1000 Growth Index -38.44 -3.42 -5.70 Morningstar Large Growth Category Average -40.67 -3.37 -6.23 (1) Class J shares were first sold on March 1, 2001. The returns for the periods prior to that date are based on the performance of the Institutional Class shares adjusted to reflect the fees and expenses of Class J shares. The adjustments result in performance for such periods that is no higher than the historical performance of the Institutional Class shares. The Institutional Class shares were first sold on December 6, 2000. (2) After-tax returns are calculated using the historical highest individual federal marginal income-tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. (3) Index performance does not reflect deductions for fees, expenses or taxes. For further information about the Funds performance, see Risk/Return Summary-Investment Results. Principal Funds, Inc. RISK/RETURN SUMMARY 45 www.principalfunds.com Annual Fund Operating Expenses (expenses that are deducted from Fund assets) as a Percentage of Average Daily Net Assets For the year ended October 31, 2008 Class J Management Fees 0.73% Distribution and/or Service (12b-1) Fees 0.45 Other Expenses 0 Total Annual Fund Operating Expenses 1.46% Effective July 1, 2009, Principal will contractually limit the Funds Management Fees through the period ending February 28, 2011. The expense limit will reduce the Funds Management Fees by 0.016% (expressed as a percent of average net assets on an annualized basis). The Distributor has voluntarily agreed to limit the Funds Distribution and/or Service (12b-1) Fees normally payable by the Fund. The expense limit will maintain the level of Distribution and/or Service (12b-1) Fees (expressed as a percent of average net assets on an annualized basis) not to exceed 0.40% for Class J Shares. The expense limit may be terminated at any time. Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then, at the end of these periods, you either redeem all of your shares or you continue to hold your shares. The Example also assumes that your investment has a 5% return each year and that the Fund's operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: If you sell your shares If you do not sell your shares Number of years you own your shares 1 3 5 10 1 3 5 10 Class J $249 $462 $797 $1,746 $149 $462 $797 $1,746 46 RISK/RETURN SUMMARY Principal Funds, Inc. 1-800-222-5852 L ARGE C AP G ROWTH F UND II Sub-Advisor(s): American Century Investment Management, Inc. (American Century) Objective: The Fund seeks long-term growth of capital. Investor Profile: The Fund may be an appropriate investment for investors seeking long-term growth of capital and willing to accept the risks of investing in common stocks that may have greater risks than stocks of companies with lower potential for earnings growth. Main Strategies and Risks Under normal circumstances, the Fund invests at least 80% of its net assets (plus any borrowings for investment purposes) in equity securities of companies with large market capitalizations (those with market capitalizations similar to companies in the Russell 1000 Growth Index (as of the most recent calendar year end, the range was between approximately $0.02 billion and $421.8 billion)) at the time of purchase. Market capitalization is defined as total current market value of a companys outstanding common stock. The Fund will invest in some mid cap stocks. American Century selects stocks of larger-sized companies it believes will increase in value over time using a growth investment strategy it developed. In implementing this strategy, American Century uses a bottom-up approach to stock selection. This means that American Century makes investment decisions based primarily on its analysis of individual companies, rather than on broad economic forecasts. Management of the Fund is based on the belief that, over the long term, stock price movements follow growth in earnings, revenues and/or cash flow. Using its extensive computer database, as well as other primary analytical research tools, American Century tracks financial information for individual companies to identify and evaluate trends in earnings, revenues, and other business fundamentals. Under normal market conditions, the Funds portfolio will primarily consist of securities of companies demonstrating business improvement. Analytical indicators helping to identify signs of business improvement could include accelerating earnings or revenue growth rates, increasing cash flows, or other indications of the relative strength of a companys business. These techniques help American Century buy or hold the stocks of companies it believes have favorable growth prospects and sell the stocks of companies whose characteristics no longer meet their criteria. Although American Century intends to invest the Funds assets primarily in U.S. stocks, the Fund may invest up to 25% of its assets in securities of foreign companies. American Century does not attempt to time the market. Instead, under normal market conditions, it intends to keep the Fund essentially fully invested in stocks regardless of the movement of stock prices generally. When American Century believes it is prudent, the Fund may invest a portion of its assets in debt securities, options, preferred stock and equity equivalent securities, such as convertible securities, stock futures contracts or stock index futures contracts. Futures contracts, a type of derivative security, can help the Funds cash assets remain liquid while performing more like stocks. Beginning on or about July 1, 2009, Principal will invest between 10% and 40% of the Fund's assets in common stocks in an attempt to match or exceed the performance of the Fund's benchmark index for performance. The Fund's benchmark index for performance is identified in the average annual total returns table. Principal's strategy is an active quantitative approach to asset management which Principal refers to as "structured equity." Principal's structured equity strategy applies a risk-controlled investment process that slightly over/underweights individual stocks relative to their weight in the Fund's benchmark index for performance. Through the structured equity strategy, Principal expects the Fund to achieve returns in excess of those of the Fund's benchmark index for performance with lower risk and improved predictability of returns for the entire Fund compared to the Fund's benchmark index for performance. Principal Funds, Inc. RISK/RETURN SUMMARY 47 www.principalfunds.com Among the principal risks (defined in Appendix A) of investing in the Fund are:  Active Trading Risk  Derivatives Risk  Equity Securities Risk  Exchange Rate Risk  Foreign Securities Risk  Growth Stock Risk  Management Risk  Market Segment (Large Cap) Risk  Mid Cap Stock Risk  Securities Lending Risk  Underlying Fund Risk American Century has been the Funds Sub-Advisor since December 6, 2000. The Fund's past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. Sales charges are not included in the returns shown above. If those charges were included, the returns shown would be lower . Highest return for a quarter during the period of the bar chart above: Q4 01 14.27% Lowest return for a quarter during the period of the bar chart above: Q4 08 -22.95% Average Annual Total Returns (%) (with Maximum Sales Charge) For the period ended December 31, 2008 Past 1 Year Past 5 Years Life of Fund Class J (before taxes) -38.86 -2.66 -5.85 (after taxes on distributions) -38.86 -3.63 -6.43 (after taxes on distributions and sale of shares) -25.26 -2.34 -4.85 Russell 1000 Growth Index -38.44 -3.42 -5.70 Morningstar Large Growth Category Average -40.67 -3.37 -6.23 Class J shares were first sold on March 1, 2001. The returns for the periods prior to that date are based on the performance of the Institutional Class shares adjusted to reflect the fees and expenses of Class J shares. The adjustments result in performance for such periods that is no higher than the historical performance of the Institutional Class shares. The Institutional Class shares were first sold on December 6, 2000. After-tax returns are calculated using the historical highest individual federal marginal income-tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. Index performance does not reflect deductions for fees, expenses or taxes. For further information about the Funds performance, see Risk/Return Summary-Investment Results. 48 RISK/RETURN SUMMARY Principal Funds, Inc. 1-800-222-5852 Annual Fund Operating Expenses (expenses that are deducted from Fund assets) as a Percentage of Average Daily Net Assets For the year ended October 31, 2008 Class J Management Fees 0.93% Distribution and/or Service (12b-1) Fees 0.45 Other Expenses 0 Total Annual Fund Operating Expenses 1.63% (1) Effective July 1, 2009, Principal will contractually limit the Funds Management Fees through the period ending February 28, 2011. The expense limit will reduce the Funds Management Fees by 0.014% (expressed as a percent of average net assets on an annualized basis). (2) The Distributor has voluntarily agreed to limit the Funds Distribution and/or Service (12b-1) Fees normally payable by the Fund. The expense limit will maintain the level of Distribution and/or Service (12b-1) Fees (expressed as a percent of average net assets on an annualized basis) not to exceed 0.40% for Class J Shares. The expense limit may be terminated at any time. Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then, at the end of these periods, you either redeem all of your shares or you continue to hold your shares. The Example also assumes that your investment has a 5% return each year and that the Fund's operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: If you sell your shares If you do not sell your shares Number of years you own your shares 1 3 5 10 1 3 5 10 Class J $266 $514 $887 $1,933 $166 $514 $887 $1,933 Principal Funds, Inc. RISK/RETURN SUMMARY 49 www.principalfunds.com L ARGE C AP S&P 500 I NDEX F UND Sub-Advisor(s): Principal Global Investors, LLC (PGI) Objective: The Fund seeks long-term growth of capital. Investor Profile: The Fund may be an appropriate investment for investors seeking long-term growth of capital, willing to accept the potential for volatile fluctuations in the value of investments and preferring a passive, rather than active, management style. Main Strategies and Risks Under normal circumstances, the Fund invests at least 80% of its net assets (plus any borrowings for investment purposes) in common stocks of companies that compose the S&P 500 Index. PGI attempts to mirror the investment performance of the Index by allocating the Funds assets in approximately the same weightings as the S&P 500. The S&P 500 is an unmanaged index of 500 common stocks chosen to reflect the industries of the U.S. economy and is often considered a proxy for the stock market in general. Each stock is weighted by its market capitalization which means larger companies have greater representation in the Index than smaller ones. As of the most recent calendar year end, the market capitalization range of the Index was between approximately $0.5 billion and $406.1 billion. Market capitalization is defined as total current market value of a company's outstanding common stock. The Fund will invest in some mid cap stocks. Over the long-term, PGI seeks a very close correlation between performance of the Fund, before expenses, and that of the S&P 500. It is unlikely that a perfect correlation of 1.00 will be achieved. The Fund uses an indexing strategy and is not managed according to traditional methods of active investment management. Active management would include buying and selling securities based on economic, financial and investment judgment. Instead, the Fund uses a passive investment approach. Rather than judging the merits of a particular stock in selecting investments, PGI focuses on tracking the S&P 500. PGI may also use stock index futures as a substitute for the sale or purchase of securities. It does not attempt to manage market volatility, use defensive strategies or reduce the effect of any long-term periods of poor stock performance. The correlation between Fund and Index performance may be affected by the Funds expenses, changes in securities markets, changes in the composition of the Index and the timing of purchases and sales of Fund shares. The Fund may invest in futures and options, which could carry additional risks such as losses due to unanticipated market price movements and could also reduce the opportunity for gain. Because of the difficulty and expense of executing relatively small stock trades, the Fund may not always be invested in the less heavily weighted S&P 500 stocks. At times, the Funds portfolio may be weighted differently from the S&P 500, particularly if the Fund has a small level of assets to invest. In addition, the Funds ability to match the performance of the S&P 500 is affected to some degree by the size and timing of cash flows into and out of the Fund. The Fund is managed to attempt to minimize such effects. PGI reserves the right to omit or remove any of the S&P 500 stocks from the Fund if it determines that the stock is not sufficiently liquid. In addition, a stock might be excluded or removed from the Fund if extraordinary events or financial conditions lead PGI to believe that it should not be a part of the Funds assets. PGI may also elect to omit any S&P 500 stocks from the Fund if such stocks are issued by an affiliated company. Among the principal risks (defined in Appendix A) of investing in the Fund are:  Derivatives Risk  Equity Securities Risk  Market Segment (Large Cap) Risk  Mid Cap Stock Risk  Securities Lending Risk NOTE: Standard & Poors 500 and S&P 500® are trademarks of The McGraw-Hill Companies, Inc. and have been licensed by Principal. The Fund is not sponsored, endorsed, sold, or promoted by Standard & Poors and Standard & Poors makes no representation regarding the advisability of investing in the Fund. PGI has been the Funds Sub-Advisor since December 6, 2000. 50 RISK/RETURN SUMMARY Principal Funds, Inc. 1-800-222-5852 The Fund's past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. Sales charges are not included in the returns shown above. If those charges were included, the returns shown would be lower . Highest return for a quarter during the period of the bar chart above: Q2 03 14.93% Lowest return for a quarter during the period of the bar chart above: Q4 08 -22.11% Average Annual Total Returns (%) (with Maximum Sales Charge) For the period ended December 31, 2008 Past 1 Year Past 5 Years Life of Fund Class J (before taxes) -38.06 -3.00 -4.08 (after taxes on distributions) -38.26 -3.44 -4.38 (after taxes on distributions and sale of shares) -24.48 -2.40 -3.32 S&P 500 Index -37.00 -2.19 -2.89 Morningstar Large Blend Category Average -37.79 -2.47 -3.65 (1) Class J shares were first sold on March 1, 2001. The returns for the periods prior to that date are based on the performance of the R-3 Class shares adjusted to reflect the fees and expenses of Class J shares. The adjustments result in performance for such periods that is no higher than the historical performance of the R-3 Class shares. The R-3 Class shares were first sold on December 6, 2000. (2) After-tax returns are calculated using the historical highest individual federal marginal income-tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. (3) Index performance does not reflect deductions for fees, expenses or taxes. For further information about the Funds performance, see Risk/Return Summary-Investment Results. Principal Funds, Inc. RISK/RETURN SUMMARY 51 www.principalfunds.com Annual Fund Operating Expenses (expenses that are deducted from Fund assets) as a Percentage of Average Daily Net Assets For the year ended October 31, 2008 Class J Management Fees 0.15% Distribution and/or Service (12b-1) Fees 0.45 Other Expenses 0.13 Acquired Fund Fees and Expenses 0 Total Annual Fund Operating Expenses 0.74% (1) The Distributor has voluntarily agreed to limit the Funds Distribution and/or Service (12b-1) Fees normally payable by the Fund. The expense limit will maintain the level of Distribution and/or Service (12b-1) Fees (expressed as a percent of average net assets on an annualized basis) not to exceed 0.40% for Class J shares. The expense limit may be terminated at any time. Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then, at the end of these periods, you either redeem all of your shares or you continue to hold your shares. The Example also assumes that your investment has a 5% return each year and that the Fund's operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: If you sell your shares If you do not sell your shares Number of years you own your shares 1 3 5 10 1 3 5 10 Class J $176 $237 $411 $918 $76 $237 $411 $918 52 RISK/RETURN SUMMARY Principal Funds, Inc. 1-800-222-5852 L ARGE C AP V ALUE F UND Sub-Advisor(s): Principal Global Investors, LLC (PGI) Objective: The Fund seeks long-term growth of capital. Investor Profile: The Fund may be an appropriate investment for investors seeking long-term growth of capital and willing to accept the risks of investing in common stocks, but who prefer investing in companies that appear to be considered undervalued relative to similar companies. Main Strategies and Risks The Fund invests primarily in common stock and other equity securities of large capitalization companies. Under normal circumstances, the Fund invests at least 80% of its net assets (plus any borrowings for investment purposes) in common stocks of companies with large market capitalizations (those with market capitalizations similar to companies in the Russell 1000® Value Index, which as of December 31, 2008 ranged between approximately $0.02 billion and $421.8 billion) at the time of purchase. Market capitalization is defined as total current market value of a companys outstanding common stock. The Fund will invest in some mid cap stocks. Up to 25% of Fund assets may be invested in foreign securities. The Fund invests in stocks that, in the opinion of PGI, are undervalued in the marketplace at the time of purchase. Value stocks are often characterized by below average price/earnings ratios (P/E) and above average dividend yields relative to the overall market. Securities for the Fund are selected by consideration of the quality and price of individual issuers rather than forecasting stock market trends. The selection process focuses on four key elements:  determination that a stock is selling below its fair market value;  early recognition of changes in a companys underlying fundamentals;  evaluation of the sustainability of fundamental changes; and  monitoring a stocks behavior in the market to assess the timeliness of the investment. The equity investment philosophy of PGI, the Sub-Advisor, is based on the belief that superior stock selection and disciplined risk management provide consistent outperformance. PGI focuses on companies with improving and sustainable business fundamentals, rising investor expectations, and attractive relative valuation. To maximize stock selection skills as the primary driver of relative performance, PGI leverages technology in its research-driven approach and neutralizes unintended portfolio risks. PGI focuses its stock selections on established companies that it believes have improving business fundamentals. PGI constructs a portfolio that is benchmark aware in that it is sensitive to the sector (companies with similar characteristics) and security weightings of its benchmark. However, the Fund is actively managed and prepared to invest in sectors and industries differently from the benchmark. Among the principal risks (defined in Appendix A) of investing in the Fund are:  Active Trading Risk  Equity Securities Risk  Exchange Rate Risk  Foreign Securities Risk  Management Risk  Market Segment (Large Cap) Risk  Mid Cap Stock Risk  Securities Lending Risk  Underlying Fund Risk  Value Stock Risk PGI has been the Funds Sub-Advisor since December 6, 2000. Principal Funds, Inc. RISK/RETURN SUMMARY 53 www.principalfunds.com The Fund's past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. Calendar Year Total Returns (%) as of 12/31 each year Sales charges are not included in the returns shown above. If those charges were included, the returns shown would be lower . Highest return for a quarter during the period of the bar chart above: Q2 03 14.93% Lowest return for a quarter during the period of the bar chart above: Q4 08 -21.97% Average Annual Total Returns (%) (with Maximum Sales Charge) For the period ended December 31, 2008 Past 1 Year Past 5 Years Life of Fund Class J (before taxes) -36.33 -2.08 -1.10 (after taxes on distributions) -36.52 -2.87 -1.62 (after taxes on distributions and sale of shares) -23.36 -1.57 -0.82 Russell 1000 Value Index -36.85 -0.79 -0.04 Morningstar Large Value Category Average -37.09 -1.79 -1.46 (1) Class J shares were first sold on March 1, 2001. The returns for the periods prior to that date are based on the performance of the R-3 Class shares adjusted to reflect the fees and expenses of Class J shares. The adjustments result in performance for such periods that is no higher than the historical performance of the R-3 Class shares. The R-3 Class shares were first sold on December 6, 2000. (2) After-tax returns are calculated using the historical highest individual federal marginal income-tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. (3) Index performance does not reflect deductions for fees, expenses or taxes. For further information about the Funds performance, see Risk/Return Summary-Investment Results. Annual Fund Operating Expenses (expenses that are deducted from Fund assets) as a Percentage of Average Daily Net Assets For the year ended October 31, 2008 Class J Management Fees 0.44% Distribution and/or Service (12b-1) Fees 0.45 Other Expenses 0.24 Acquired Fund Fees and Expenses 0 Total Annual Fund Operating Expenses 1.14% The Distributor has voluntarily agreed to limit the Funds Distribution and/or Service (12b-1) fees normally payable by the Fund. The expense limit will maintain the level of Distribution and/or Service (12b-1) Fees (expressed as a percent of average net assets on an annualized basis) not to exceed 0.40% for Class J shares. The expense limit may be terminated at any time. 54 RISK/RETURN SUMMARY Principal Funds, Inc. 1-800-222-5852 Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then, at the end of these periods, you either redeem all of your shares or you continue to hold your shares. The Example also assumes that your investment has a 5% return each year and that the Fund's operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: If you sell your shares If you do not sell your shares Number of years you own your shares 1 3 5 10 1 3 5 10 Class J $216 $362 $628 $1,386 $116 $362 $628 $1,386 Principal Funds, Inc. RISK/RETURN SUMMARY 55 www.principalfunds.com L ARGE C AP V ALUE F UND III Sub-Advisor(s): AllianceBernstein L.P. ("AllianceBernstein") and Westwood Management Corp. ("Westwood") Objective: The Fund seeks long-term growth of capital. Investor Profile: The Fund may be an appropriate investment for investors seeking long-term growth of capital and willing to accept the risks of investing in common stocks but who prefer investing in companies that appear to be considered undervalued relative to similar companies. Main Strategies and Risks Under normal circumstances, the Fund invests at least 80% of its net assets (plus any borrowings for investment purposes) in companies with large market capitalizations (those with market capitalizations similar to companies in the Russell 1000 Value Index (as of December 31, 2008, this range was between approximately $0.02 billion and $421.8 billion)) at the time of purchase. Market capitalization is defined as total current market value of a company's outstanding common stock. The Fund will invest in some mid cap stocks. The Fund may invest up to 25% of its assets in securities of foreign companies. AllianceBernstein invests primarily in undervalued equity securities of companies that it believes offer above-average potential for growth in future earnings. AllianceBernstein employs an investment strategy generally described as "value" investing. The firm seeks securities that exhibit low financial ratios, can be acquired for less than what AllianceBernstein believes is the issuer's intrinsic value, or whose price appears attractive relative to the value of the dividends expected to be paid by the issuer in the future. Value-oriented investing entails adhering to a strong "sell discipline" that generally requires the sale of securities that have reached their intrinsic value or a target financial ratio. Value-oriented investments may include securities of companies in cyclical industries during periods when such securities appear to AllianceBernstein to have strong potential for capital appreciation or securities of "special situation" companies. A special situation company is one that AllianceBernstein believes has potential for significant future earnings growth but has not performed well in the recent past. These situations include companies with management changes, corporate or asset restructuring or significantly undervalued assets. For AllianceBernstein, identifying special situation companies and establishing an issuer's intrinsic value involves fundamental research about such companies and issuers. The equity securities in which Westwood invests will be primarily common stocks, but may also include shares of large-cap stocks of exchange-traded funds ("ETFs"), real estate investment trusts ("REITs"), royalty trusts, and master limited partnerships ("MLPs"). Westwood will generally invest in equity securities of domestic companies, but may also invest in equity securities of foreign companies. Westwood invests in approximately 40-60 securities with attractive valuations. In selecting investments for the Fund, Westwood utilizes a value style of investing in choosing common stocks that it believes are currently undervalued in the market and possess limited downside risk. Other key metrics for evaluating the risk/return profile of an investment include an improving return on equity, a declining debt/equity ratio and, in the case of common equities, positive earnings surprises without a corresponding increase in Wall Street estimates. Westwood has disciplines in place that serve as sell signals, such as a security reaching a predetermined price target or a change to a company's fundamentals that negatively impacts the original investment thesis. Westwood will not necessarily sell a security that has depreciated below the Fund's target capitalization range. 56 RISK/RETURN SUMMARY Principal Funds, Inc. 1-800-222-5852 Beginning on or about July 1, 2009, Principal will invest between 10% and 40% of the Fund's assets in common stocks in an attempt to match or exceed the performance of the Fund's benchmark index for performance. The Fund's benchmark index for performance is identified in the average annual total returns table. Principal's strategy is an active quantitative approach to asset management which Principal refers to as "structured equity." Principal's structured equity strategy applies a risk-controlled investment process that slightly over/underweights individual stocks relative to their weight in the Fund's benchmark index for performance. Through the structured equity strategy, Principal expects the Fund to achieve returns in excess of those of the Fund's benchmark index for performance with lower risk and improved predictability of returns for the entire Fund compared to the Fund's benchmark index for performance. Among the Principal risks (defined in Appendix A) of investing in the Fund are:  Equity Securities Risk  Exchange Rate Risk  Exchange-Traded Funds Risk  Foreign Securities Risk  Management Risk  Market Segment (Large Cap) Risk  Master Limited Partnerships Risk  Mid Cap Stock Risk  Real Estate Securities Risk  Royalty Trust Risk  Securities Lending Risk  Underlying Fund Risk  Value Stock Risk AllianceBernstein has been the Fund's Sub-Advisor since December 6, 2000. Westwood has been a sub-advisor to the Fund since July 15, 2008. The Fund's past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. Sales charges are not included in the returns shown above. If those charges were included, the returns shown would be lower . Highest return for a quarter during the period of the bar chart above: Q2 03 15.40% Lowest return for a quarter during the period of the bar chart above: Q4 08 -21.68% Principal Funds, Inc. RISK/RETURN SUMMARY 57 www.principalfunds.com Average Annual Total Returns (%) (with Maximum Sales Charge) For the period ended December 31, 2008 Past 1 Year Past 5 Years Life of Fund Class J (before taxes) -41.76 -4.37 -0.67 (after taxes on distributions) -41.94 -4.99 -1.11 (after taxes on distributions and sale of shares) -26.91 -3.35 -0.38 Russell 1000 Value Index -36.85 -0.79 -0.04 Morningstar Large Value Category Average -37.09 -1.79 -1.46 (1) Class J shares were first sold on March 1, 2001. The returns for the periods prior to that date are based on the performance of the Institutional Class shares adjusted to reflect the fees and expenses of Class J shares. The adjustments result in performance for such periods that is no higher than the historical performance of the Institutional Class shares. The Institutional Class shares were first sold on December 6, 2000. (2) After-tax returns are calculated using the historical highest individual federal marginal income-tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. (3) Index performance does not reflect deductions for fees, expenses or taxes. For further information about the Funds performance, see Risk/Return Summary-Investment Results. Annual Fund Operating Expenses (expenses that are deducted from Fund assets) as a Percentage of Average Daily Net Assets For the year ended October 31, 2008 Class J Management Fees 0.77% Distribution and/or Service (12b-1) Fees(2) 0.45 Other Expenses 0 Total Annual Fund Operating Expenses 1.38% (1) Effective July 1, 2009, Principal will contractually limit the Funds Management Fees through the period ending February 28, 2011. The expense limit will reduce the Funds Management Fees by 0.012% (expressed as a percent of average net assets on an annualized basis). (2) The Distributor has voluntarily agreed to limit the Funds Distribution and/or Service (12b-1) Fees normally payable by the Fund. The expense limit will maintain the level of Distribution and/or Service (12b-1) Fees (expressed as a percent of average net assets on an annualized basis) not to exceed 0.40% for Class J shares. The expense limit may be terminated at any time. Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then, at the end of these periods, you either redeem all of your shares or you continue to hold your shares. The Example also assumes that your investment has a 5% return each year and that the Fund's operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: If you sell your shares If you do not sell your shares Number of years you own your shares 1 3 5 10 1 3 5 10 Class J $240 $437 $755 $1,657 $140 $437 $755 $1,657 58 RISK/RETURN SUMMARY Principal Funds, Inc. 1-800-222-5852 M ID C AP B LEND F UND Sub-Advisor(s): Principal Global Investors, LLC (PGI) Objective: The Fund seeks long-term growth of capital. Investor Profile: The Fund may be an appropriate investment for investors seeking long-term growth of capital and willing to accept the potential for short-term fluctuations in the value of investments. Main Strategies and Risks The Fund invests primarily in common stocks and other equity securities of medium capitalization companies. Under normal circumstances, the Fund invests at least 80% of its net assets (plus any borrowings for investment purposes) in common stocks of companies with medium market capitalizations (those with market capitalizations similar to companies in the Russell MidCap® Index (as of the most recent calendar year end, this range was between approximately $0.02 billion and $14.9 billion) at the time of purchase. Market capitalization is defined as total current market value of a companys outstanding common stock. Up to 25% of Fund assets may be invested in foreign securities. In selecting securities for investment, PGI looks at stocks with value and/or growth characteristics and constructs an investment portfolio that has a blend of stocks with these characteristics. In managing the assets of the Fund, PGI does not have a policy of preferring one of these categories to the other. The value orientation emphasizes buying stocks at less than their inherent value and avoiding stocks whose price has been artificially built up. The growth orientation emphasizes buying stocks of companies whose potential for growth of capital and earnings is expected to be above average. PGI believes that superior stock selection is the key to consistent out-performance. PGI seeks to achieve superior stock selection by systematically evaluating company fundamentals and in-depth original research. PGI focuses its stock selections on established companies that it believes have a sustainable competitive advantage. PGI constructs a portfolio that is benchmark aware in that it is sensitive to the sector (companies with similar characteristics) and security weightings of its benchmark. However, the Fund is actively managed and prepared to invest in sectors and industries differently from the benchmark. The Fund may purchase securities issued as part of, or a short period after, companies initial public offerings and may at times dispose of those shares shortly after their acquisition. Among the principal risks (defined in Appendix A) of investing in the Fund are:  Equity Securities Risk  Exchange Rate Risk  Foreign Securities Risk  Growth Stock Risk  Initial Public Offerings Risk  Management Risk  Market Segment (Mid Cap) Risk  Mid Cap Stock Risk  Securities Lending Risk  Value Stock Risk PGI has been the Funds Sub-Advisor since December 6, 2000. Principal Funds, Inc. RISK/RETURN SUMMARY 59 www.principalfunds.com The Fund's past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. Sales charges are not included in the returns shown above. If those charges were included, the returns shown would be lower . Highest return for a quarter during the period of the bar chart above: Q2 03 13.87% Lowest return for a quarter during the period of the bar chart above: Q4 08 -23.95% Average Annual Total Returns (%) (with Maximum Sales Charge) For the period ended December 31, 2008 Past 1 Year Past 5 Years Life of Fund Class J (before taxes) -34.81 (after taxes on distributions) -35.42 -0.65 (after taxes on distributions and sale of shares) -21.86 Russell MidCap Index -41.46 -0.71 0.84 Morningstar Mid-Cap Blend Category Average -39.18 -1.89 -0.19 Class J shares were first sold on March 1, 2001. The returns for the periods prior to that date are based on the performance of the R-3 Class shares adjusted to reflect the fees and expenses of Class J shares. The adjustments result in performance for such periods that is no higher than the historical performance of the R-3 Class shares. The R-3 Class shares were first sold on December 6, 2000. After-tax returns are calculated using the historical highest individual federal marginal income-tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. Index performance does not reflect deductions for fees, expenses or taxes. For further information about the Funds performance, see Risk/Return Summary-Investment Results. Annual Fund Operating Expenses (expenses that are deducted from Fund assets) as a Percentage of Average Daily Net Assets For the year ended October 31, 2008 Class J Management Fees 0.64% Distribution and/or Service (12b-1) Fees 0.45 Other Expenses 0 Total Annual Fund Operating Expenses 1.26% (1) The Distributor has voluntarily agreed to limit the Funds Distribution and/or Service (12b-1) Fees normally payable by the Fund. The expense limit will maintain the level of Distribution and/or Service (12b-1) Fees (expressed as a percent of average net assets on an annualized basis) not to exceed 0.40% for Class J shares. The expense limit may be terminated at any time. 60 RISK/RETURN SUMMARY Principal Funds, Inc. 1-800-222-5852 Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then, at the end of these periods, you either redeem all of your shares or you continue to hold your shares. The Example also assumes that your investment has a 5% return each year and that the Fund's operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: If you sell your shares If you do not sell your shares Number of years you own your shares 1 3 5 10 1 3 5 10 Class J $228 $400 $692 $1,523 $128 $400 $692 $1,523 Principal Funds, Inc. RISK/RETURN SUMMARY 61 www.principalfunds.com M ID C AP G ROWTH F UND Sub-Advisor(s): Columbus Circle Investors (CCI) Objective: The Fund seeks long-term growth of capital. Investor Profile: The Fund may be an appropriate investment for investors seeking long-term growth of capital and willing to accept the risks of investing in common stocks that may have greater risks than stocks of companies with lower potential for earnings growth. Main Strategies and Risks The Fund invests primarily in common stocks of medium capitalization companies with strong earnings growth potential. Under normal circumstances, the Fund invests at least 80% of its net assets (plus any borrowings for investment purposes) in common stocks of companies with medium market capitalizations (those with market capitalizations similar to companies in the Russell Midcap Growth Index (as of the most recent calendar year end, this range was between approximately $0.02 billion and $14.9 billion)) at the time of purchase. Market capitalization is defined as total current market value of a companys outstanding common stock. The Sub-Advisor, CCI, uses a bottom-up approach (focusing on individual stock selection rather than forecasting stock market trends) in its selection of individual securities that it believes have an above-average potential for earnings growth. Selection is based on the premise that companies doing better than expected will have rising securities prices, while companies producing less than expected results will not. CCI refers to its discipline as positive momentum and positive surprise. Through in-depth analysis of company fundamentals in the context of the prevailing economic environment, CCIs team of investment professionals seeks to select companies that meet the criteria of positive momentum in a companys progress and positive surprise in reported results. Among the principal risks (defined in Appendix A) of investing in the Fund are:  Active Trading Risk  Equity Securities Risk  Exchange Rate Risk  Foreign Securities Risk  Growth Stock Risk  Initial Public Offerings Risk  Management Risk  Market Segment (Mid Cap) Risk  Mid Cap Stock Risk  Securities Lending Risk CCI became the Funds Sub-Advisor on January 5, 2005. 62 RISK/RETURN SUMMARY Principal Funds, Inc. 1-800-222-5852 The Fund's past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. Calendar Year Total Returns (%) as of 12/31 each year Sales charges are not included in the returns shown above. If those charges were included, the returns shown would be lower . Highest return for a quarter during the period of the bar chart above: Q4 01 Lowest return for a quarter during the period of the bar chart above: Q3 01 Average Annual Total Returns (%) (with Maximum Sales Charge) For the period ended December 31, 2008 Past 1 Year Past 5 Years Life of Fund Class J (before taxes) -42.41 -1.36 -7.82 (after taxes on distributions) -42.41 -1.58 -7.95 (after taxes on distributions and sale of shares) -27.57 -1.05 -6.27 Russell MidCap Growth Index -44.32 -2.33 -3.77 Morningstar Mid-Cap Growth Category Average -43.77 -2.44 -4.64 Class J shares were first sold on March 1, 2001. The returns for the periods prior to that date are based on the performance of the R-3 Class shares adjusted to reflect the fees and expenses of Class J shares. The adjustments result in performance for such periods that is no higher than the historical performance of the R-3 Class shares. The R-3 Class shares were first sold on December 6, 2000. After-tax returns are calculated using the historical highest individual federal marginal income-tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. Index performance does not reflect deductions for fees, expenses or taxes. For further information about the Funds performance, see Risk/Return Summary-Investment Results. Principal Funds, Inc. RISK/RETURN SUMMARY 63 www.principalfunds.com Annual Fund Operating Expenses (expenses that are deducted from Fund assets) as a Percentage of Average Daily Net Assets For the year ended October 31, 2008 Class J Management Fees 0.65% Distribution and/or Service (12b-1) Fees 0.45 Other Expenses 0 Total Annual Fund Operating Expenses 1.46% (1) The Distributor has voluntarily agreed to limit the Funds Distribution and/or Service (12b-1) Fees normally payable by the Fund. The expense limit will maintain the level of Distribution and/or Service (12b-1) Fees (expressed as a percent of average net assets on an annualized basis) not to exceed 0.40% for Class J shares. The expense limit may be terminated at any time. Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then, at the end of these periods, you either redeem all of your shares or you continue to hold your shares. The Example also assumes that your investment has a 5% return each year and that the Fund's operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: If you sell your shares If you do not sell your shares Number of years you own your shares 1 3 5 10 1 3 5 10 Class J $249 $462 $797 $1,746 $149 $462 $797 $1,746 64 RISK/RETURN SUMMARY Principal Funds, Inc. 1-800-222-5852 M ID C AP G ROWTH F UND III Sub-Advisor(s): Mellon Capital Management Corporation (Mellon Capital) and Turner Investment Partners, Inc. (Turner) Objective: The Fund seeks long-term growth of capital. Investor Profile: The Fund may be an appropriate investment for investors seeking long-term growth of capital and willing to accept the risks of investing in common stocks that may have greater risks than stocks of companies with lower potential for earnings growth. On December 19, 2008, the Board of Directors of Principal Funds, Inc. approved the MidCap Growth Fund III's acquisition of the assets of MidCap Growth Fund II. At the time of the acquisition, Jacobs Levy will become an additional sub-advisor to MidCap Growth Fund III. The proposed acquisition will be submitted for shareholder approval at a Special Meeting of Shareholders of Principal Funds, Inc. tentatively scheduled for April 2009. Additional information about this proposal will be provided in the Proxy Statement/Prospectus that is expected to be mailed to record date shareholders in March 2009. Main Strategies and Risks The Fund invests primarily in common stocks and other equity securities of U.S. companies with strong earnings growth potential. Under normal circumstances, the Fund invests at least 80% of its net assets (plus any borrowings for investment purposes) in common stocks of companies with medium market capitalizations (those with market capitalizations similar to companies in the Russell Midcap Growth Index (as of the most recent calendar year end, this range was between approximately $0.02 billion and $14.9 billion)) at the time of purchase. Market capitalization is defined as total current market value of a company's outstanding common stock. The Fund may purchase securities issued as part of, or a short period after, companies' initial public offerings and may at times dispose of those shares shortly after their acquisition. The Fund may invest up to 25% of its net assets in securities of foreign companies, including securities of issuers in emerging countries and securities quoted in foreign currencies. Turner invests the assets allocated to it in securities of companies that are diversified across economic sectors. It attempts to maintain sector concentrations that approximate those of its current benchmark, the Russell Midcap Growth Index. The Fund is not an index fund and does not limit its investment to the securities of issuers in the Russell Midcap Growth Index. Turner selects stocks that it believes have strong earnings growth potential. Turner invests assets allocated to it in companies with strong earnings dynamics, and sells those with deteriorating earnings prospects. Turner believes forecasts for market timing and sector rotation are unreliable and introduce an unacceptable level of risk. As a result, under normal market conditions, Turner's portion of the Fund is fully invested. In the view of Mellon Capital, many medium-sized companies:  are in fast growing industries,  offer superior earnings growth potential, and  are characterized by strong balance sheets and high returns on equity. Mellon Capital may also hold assets allocated to it in investments in large and small capitalization companies, including emerging and cyclical growth companies. Mellon Capital uses valuation models designed to identify common stocks of companies that have demonstrated consistent earnings momentum and delivered superior results relative to market analyst expectations. Other considerations include profit margins, growth in cash flow and other standard balance sheet measures. Mellon Capital holds securities generally characterized by strong earnings momentum measures and higher expected earnings per share growth. Principal Funds, Inc. RISK/RETURN SUMMARY 65 www.principalfunds.com Mellon Capital's valuation model incorporates information about the relevant criteria as of the most recent period for which data are available. Once ranked, the securities are categorized under the headings "buy," "sell," or "hold." The decision to buy, sell or hold is made by Mellon Capital based primarily on output of the valuation model. However, that decision may be modified due to subsequently available or other specific relevant information about the security. In addition, Mellon Capital manages risk by diversifying across companies and industries, limiting the potential adverse impact from any one stock or industry. Beginning on or about July 1, 2009, Principal will invest between 10% and 40% of the Fund's assets in common stocks in an attempt to match or exceed the performance of the Fund's benchmark index for performance. The Fund's benchmark index for performance is identified in the average annual total returns table. Principal's strategy is an active quantitative approach to asset management which Principal refers to as "structured equity." Principal's structured equity strategy applies a risk-controlled investment process that slightly over/underweights individual stocks relative to their weight in the Fund's benchmark index for performance. Through the structured equity strategy, Principal expects the Fund to achieve returns in excess of those of the Fund's benchmark index for performance with lower risk and improved predictability of returns for the entire Fund compared to the Fund's benchmark index for performance. Among the principal risks (defined in Appendix A) of investing in the Fund are:  Active Trading Risk  Emerging Market Risk  Equity Securities Risk  Exchange Rate Risk  Foreign Securities Risk  Growth Stock Risk  Initial Public Offerings Risk  Management Risk  Market Segment (Mid Cap) Risk  Mid Cap Stock Risk  Securities Lending Risk  Underlying Fund Risk Turner has been the Funds Sub-Advisor since December 6, 2000. Mellon Capital has been a Sub-Advisor to this Fund since November 21, 2008. The Fund's past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. Sales charges are not included in the returns shown above. If those charges were included, the returns shown would be lower . Highest return for a quarter during the period of the bar chart above: Q4 01 24.74% Lowest return for a quarter during the period of the bar chart above: Q3 01 -31.53% 66 RISK/RETURN SUMMARY Principal Funds, Inc. 1-800-222-5852 Average Annual Total Returns (%) (with Maximum Sales Charge) For the period ended December 31, 2008 Past 1 Year Past 5 Years Life of Fund Class J (before taxes) -49.32 -3.74 -6.85 (after taxes on distributions) -49.32 -4.04 -7.04 (after taxes on distributions and sale of shares) -32.06 -2.93 -5.46 Russell MidCap Growth Index -44.32 -2.33 -3.77 Morningstar Mid-Cap Growth Category Average -43.77 -2.44 -4.64 Class J shares were first sold on March 1, 2001. The returns for the periods prior to that date are based on the performance of the R-3 Class shares adjusted to reflect the fees and expenses of Class J shares. The adjustments result in performance for such periods that is no higher than the historical performance of the R-3 Class shares. The R-3 Class shares were first sold on December 6, 2000. After-tax returns are calculated using the historical highest individual federal marginal income-tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. Index performance does not reflect deductions for fees, expenses or taxes. For further information about the Funds performance, see Risk/Return Summary-Investment Results. Annual Fund Operating Expenses (expenses that are deducted from Fund assets) as a Percentage of Average Daily Net Assets For the year ended October 31, 2008 Class J Management Fees 0.99% Distribution and/or Service (12b-1) Fees 0.45 Other Expenses 0 Total Annual Fund Operating Expenses 1.71% (1) Effective July 1, 2009, Principal will contractually limit the Funds Management Fees through the period ending February 28, 2011. The expense limit will reduce the Funds Management Fees by 0.022% (expressed as a percent of average net assets on an annualized basis). (2) The Distributor has voluntarily agreed to limit the Funds Distribution and/or Service (12b-1) Fees normally payable by the Fund. The expense limit will maintain the level of Distribution and/or Service (12b-1) Fees (expressed as a percent of average net assets on an annualized basis) not to exceed 0.40% for Class J shares. The expense limit may be terminated at any time. Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then, at the end of these periods, you either redeem all of your shares or you continue to hold your shares. The Example also assumes that your investment has a 5% return each year and that the Fund's operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: If you sell your shares If you do not sell your shares Number of years you own your shares 1 3 5 10 1 3 5 10 Class J $274 $539 $928 $2,019 $174 $539 $928 $2,019 Principal Funds, Inc. RISK/RETURN SUMMARY 67 www.principalfunds.com M ID C AP S&P 400 I NDEX F UND Sub-Advisor(s): Principal Global Investors, LLC (PGI) Objective: The Fund seeks long-term growth of capital. Investor Profile: The Fund may be an appropriate investment for investors seeking long-term growth of capital, willing to accept the potential for volatile fluctuations in the value of investments and preferring a passive, rather than active, management style. Main Strategies and Risks Under normal circumstances, the Fund invests at least 80% of its net assets (plus any borrowings for investment purposes) in common stocks of companies that compose the Standard & Poors (S&P) MidCap 400 Index. The Sub- Advisor, PGI, attempts to mirror the investment performance of the Index by allocating the Funds assets in approximately the same weightings as the S&P MidCap 400. The S&P MidCap 400 is an unmanaged index of 400 common stocks of medium sized U.S. (and some Canadian) companies. Each stock is weighted by its market capitalization which means larger companies have greater representation in the Index than smaller ones. As of the most recent calendar year end, the market capitalization range of the Index was between approximately $0.1 billion and $4.7 billion. Market capitalization is defined as total current market value of a company's outstanding common stock. Over the long-term, PGI seeks a very close correlation between performance of the Fund, before expenses, and that of the S&P MidCap 400. It is unlikely that a perfect correlation of 1.00 will be achieved. The Fund uses an indexing strategy and is not managed according to traditional methods of active investment management. Active management would include buying and selling securities based on economic, financial and investment judgment. Instead, the Fund uses a passive investment approach. Rather than judging the merits of a particular stock in selecting investments, PGI focuses on tracking the S&P MidCap 400. PGI may also use stock index futures as a substitute for the sale or purchase of securities. It does not attempt to manage market volatility, use defensive strategies or reduce the effect of any long-term periods of poor stock performance. The correlation between Fund and Index performance may be affected by the Funds expenses, changes in securities markets, changes in the composition of the Index and the timing of purchases and sales of Fund shares. The Fund may invest in futures and options, which could carry additional risks such as losses due to unanticipated market price movements and could also reduce the opportunity for gain. Because of the difficulty and expense of executing relatively small stock trades, the Fund may not always be invested in the less heavily weighted S&P MidCap 400 stocks. At times, the Funds portfolio may be weighted differently from the S&P MidCap 400, particularly if the Fund has a small level of assets to invest. In addition, the Funds ability to match the performance of the S&P MidCap 400 is affected to some degree by the size and timing of cash flows into and out of the Fund. The Fund is managed to attempt to minimize such effects. PGI reserves the right to omit or remove any of the S&P MidCap 400 stocks from the Fund if it determines that the stock is not sufficiently liquid. In addition, a stock might be excluded or removed from the Fund if extraordinary events or financial conditions lead PGI to believe that it should not be a part of the Funds assets. Among the principal risks (defined in Appendix A) of investing in the Fund are:  Derivatives Risk  Equity Securities Risk  Market Segment (Mid Cap) Risk  Mid Cap Stock Risk  Securities Lending Risk NOTE: Standard & Poors MidCap 400 and S&P MidCap 400 are trademarks of The McGraw-Hill Companies, Inc. and have been licensed by the Manager. The Fund is not sponsored, endorsed, sold or promoted by Standard & Poors and Standard & Poors makes no representation regarding the advisability of investing in the Fund. PGI has been the Funds Sub-Advisor since December 6, 2000. 68 RISK/RETURN SUMMARY Principal Funds, Inc. 1-800-222-5852 The Fund's past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. Sales charges are not included in the returns shown above. If those charges were included, the returns shown would be lower . Highest return for a quarter during the period of the bar chart above: Q4 01 17.50% Lowest return for a quarter during the period of the bar chart above: Q4 08 -25.79% Average Annual Total Returns (%) (with Maximum Sales Charge) For the period ended December 31, 2008 Past 1 Year Past 5 Years Life of Fund Class J (before taxes) -37.32 -1.00 (after taxes on distributions) -38.05 -1.83 (after taxes on distributions and sale of shares) -23.39 -0.72 S&P 400 MidCap Stock Index -36.23 -0.08 1.74 Morningstar Mid-Cap Blend Category Average -39.18 -1.89 -0.19 Class J shares were first sold on March 1, 2001. The returns for the periods prior to that date are based on the performance of the R-3 Class shares adjusted to reflect the fees and expenses of Class J shares. The adjustments result in performance for such periods that is no higher than the historical performance of the R-3 Class shares. The R-3 Class shares were first sold on December 6, 2000. After-tax returns are calculated using the historical highest individual federal marginal income-tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. Index performance does not reflect deductions for fees, expenses or taxes. For further information about the Funds performance, see Risk/Return Summary-Investment Results. Annual Fund Operating Expenses (expenses that are deducted from Fund assets) as a Percentage of Average Daily Net Assets For the year ended October 31, 2008 Class J Management Fees 0.15% Distribution and/or Service (12b-1) Fees 0.45 Other Expenses 0.23 Acquired Fund Fees and Expenses 0 Total Annual Fund Operating Expenses 0.84% (1) The Distributor has voluntarily agreed to limit the Funds Distribution and/or Service (12b-1) Fees normally payable by the Fund. The expense limit will maintain a level of Distribution and/or Service (12b-1) Fees (expressed as a percent of average net assets on an annualized basis) not to exceed 0.40% for Class J shares. The expense limit may be terminated at any time. Principal Funds, Inc. RISK/RETURN SUMMARY 69 www.principalfunds.com Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then, at the end of these periods, you either redeem all of your shares or you continue to hold your shares. The Example also assumes that your investment has a 5% return each year and that the Fund's operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: If you sell your shares If you do not sell your shares Number of years you own your shares 1 3 5 10 1 3 5 10 Class J $186 $268 $466 $1,037 $86 $268 $466 $1,037 70 RISK/RETURN SUMMARY Principal Funds, Inc. 1-800-222-5852 M ID C AP V ALUE F UND I Sub-Advisor(s): Goldman Sachs Asset Management, L.P. (GSAM) and Los Angeles Capital Management and Equity Research, Inc. (LA Capital) Objective: The Fund seeks long-term growth of capital. Investor Profile: The Fund may be an appropriate investment for investors seeking long-term growth and willing to accept short-term fluctuations in the value of investments. Main Strategies and Risks Under normal circumstances, the Fund invests at least 80% of its net assets (plus any borrowings for investment purposes) in a diversified portfolio of equity investments in mid-cap issuers with a medium market capitalization (those with market capitalizations similar to companies in the Russell MidCap Value Index (as of the most recent calendar year end, the range was between approximately $0.02 billion and $13.8 billion)) at the time of purchase. Market capitalization is defined as total current market value of a companys outstanding common stock. If the market capitalization of a company held by the Fund moves outside this range, the Fund may, but is not required to, sell the securities. The Fund may invest up to 25% of its net assets in securities of foreign companies, including securities of issuers in emerging countries and securities quoted in foreign currencies. GSAM selects stocks using a value oriented investment approach. GSAM evaluates securities using fundamental analysis and intends to purchase equity investments that are, in its view, underpriced relative to a combination of such companys long-term earnings prospects, growth rate, free cash flow and/or dividend-paying ability. Consideration will be given to the business quality of the issuer. Factors positively affecting GSAMs view of that quality include the competitiveness and degree of regulation in the markets in which the company operates, the existence of a management team with a record of success, the position of the company in the markets in which it operates, the level of the companys financial leverage and the sustainable return on capital invested in the business. The Fund may also purchase securities of companies that have experienced difficulties and that, in the opinion of GSAM, are available at attractive prices. LA Capital employs a quantitative approach for selecting securities it believes are favored in the current market environment. The firms proprietary Dynamic Alpha Model seeks to identify investor preferences for specific risk characteristics by analyzing valuation, income statement, balance sheet, industry and market-based factors. Expected returns are calculated for a universe of medium capitalization securities based on a securitys exposure and the Models expected return for each factor. The portion of the Funds assets managed by LA Capital are diversified across industries, common risk factors and companies. Through an optimization process, LA Capital seeks to control portfolio risks and implementation costs while striving to generate consistent results versus the Russell MidCap Value Index. Portfolio returns and risks are monitored daily by the investment team. Each month, the firms Portfolio Review Committee formally reviews the portfolio for compliance with investment objectives and guidelines. Beginning on or about July 1, 2009, Principal will invest between 10% and 40% of the Fund's assets in common stocks in an attempt to match or exceed the performance of the Fund's benchmark index for performance. The Fund's benchmark index for performance is identified in the average annual total returns table. Principal's strategy is an active quantitative approach to asset management which Principal refers to as "structured equity." Principal's structured equity strategy applies a risk-controlled investment process that slightly over/underweights individual stocks relative to their weight in the Fund's benchmark index for performance. Through the structured equity strategy, Principal expects the Fund to achieve returns in excess of those of the Fund's benchmark index for performance with lower risk and improved predictability of returns for the entire Fund compared to the Fund's benchmark index for performance. Among the principal risks (defined in Appendix A) of investing in the Fund are:  Emerging Markets Risk  Equity Securities Risk  Exchange Rate Risk  Foreign Securities Risk  Management Risk  Market Segment (Mid Cap) Risk  Mid Cap Stock Risk  Real Estate Securities Risk  Securities Lending Risk  Underlying Fund Risk  Value Stock Risk Principal Funds, Inc. RISK/RETURN SUMMARY 71 www.principalfunds.com GSAM has been the Funds Sub-Advisor since December 29, 2003. LA Capital was added as an additional Sub-Advisor on October 3, 2005. The Fund's past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. Sales charges are not included in the returns shown above. If those charges were included, the returns shown would be lower . Highest return for a quarter during the period of the bar chart above: Q4 04 12.64% Lowest return for a quarter during the period of the bar chart above: Q4 08 -23.86% Average Annual Total Returns (%) (with Maximum Sales Charge) For the period ended December 31, 2008 Past 1 Year Past 5 Years Life of Fund Class J (before taxes) -36.81 (after taxes on distributions) -39.96 -0.26 -0.28 (after taxes on distributions and sale of shares) -23.74 Russell MidCap Value Index -38.44 0.33 0.33 Morningstar Mid-Cap Value Category Average -36.77 -1.07 -1.13 Class J shares were first sold on March 1, 2009. The returns for the periods prior to that date are based on the performance of the Institutional Class shares adjusted to reflect the fees and expenses of Class J shares. The adjustments result in performance for such periods that is no higher than the historical performance of the Institutional Class shares. The Institutional Class shares were first sold on December 29, 2003. After-tax returns are calculated using the historical highest individual federal marginal income-tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. Index performance does not reflect deductions for fees, expenses or taxes. For further information about the Funds performance, see Risk/Return Summary-Investment Results. 72 RISK/RETURN SUMMARY Principal Funds, Inc. 1-800-222-5852 Annual Fund Operating Expenses (expenses that are deducted from Fund assets) as a Percentage of Average Daily Net Assets Estimated for the year ending October 31, 2009 Class J Management Fees 0.99% Distribution and/or Service (12b-1) Fees 0.45 Other Expenses 0 Total Gross Operating Fees and Expenses 1.63% Expense Reimbursement  Net Operating Fees and Expenses 1.63% Acquired Fund Fees and Expenses 0 Total Annual Fund Operating Expenses 1.65% The Distributor has voluntarily agreed to limit the Funds Distribution and/or Service (12b-1) Fees normally payable by the Fund. The expense limit will maintain the level of Distribution and/or Service (12b-1) Fees (expressed as a percent of average net assets on an annualized basis) not to exceed 0.40% for 12b-1 fees (expressed as a percent of average net assets on an annualized basis) not to exceed 0.40% for Class J shares. The expense limit may be terminated at any time. Principal has contractually agreed to limit the Funds expenses attributable to Class J shares and, if necessary, pay expenses normally payable by the Fund, excluding interest expense and Acquired Fund Fees and Expenses, through the period ending February 28, 2010. The expense limit will maintain a total level of operating expenses (expressed as a percent of average net assets on an annualized basis) not to exceed 1.75%. Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then, at the end of these periods, you either redeem all of your shares or you continue to hold your shares. The Example also assumes that your investment has a 5% return each year and that the Fund's operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: If you sell your shares If you do not sell your shares Number of years you own your shares 1 3 1 3 Class J $268 $520 $168 $520 Principal Funds, Inc. RISK/RETURN SUMMARY 73 www.principalfunds.com M ID C AP V ALUE F UND II Sub-Advisor(s): Jacobs Levy Equity Management, Inc. (Jacobs Levy) Objective: The Fund seeks long-term growth of capital. Investor Profile: The Fund may be an appropriate investment for investors seeking long-term growth and willing to accept short-term fluctuations in the value of investments. On December 19, 2008, the Board of Directors of Principal Funds, Inc. approved the MidCap Value Fund I's acquisition of the assets of MidCap Value Fund II. This proposal does not necessitate a shareholder vote; however, additional information regarding the proposal will be provided to shareholders of the MidCap Value Fund II. Main Strategies and Risks The Fund invests primarily in common stocks of medium capitalization companies. Under normal circumstances, the Fund invests at least 80% of its net assets (plus any borrowings for investment purposes) in common stocks of companies with a medium market capitalization (those with market capitalizations similar to companies in the Russell Midcap ® Value Index (as of the most recent calendar year end, this range was between approximately $0.02 billion and $13.8 billion)) at the time of purchase. Market capitalization is defined as total current market value of a companys outstanding common stock. Companies may range from the well-established and well-known to the new and unseasoned. The Fund may invest up to 25% of its assets in securities of foreign companies. Jacobs Levy selects stocks by using a value oriented investment approach and using proprietary research that attempts to detect and take advantage of market inefficiencies. Its approach combines human insight and intuition, finance and behavioral theory, and quantitative and statistical methods in a proprietary process it refers to as disentangling. The disentangling process evaluates various market inefficiencies simultaneously, isolating each potential source of return. Jacobs Levy believes that disentangling provides more reliable predictions of future stock price behavior than simple single-factor analyses. Security valuation entails sophisticated modeling of large numbers of stocks and proprietary factors based on reasonable, intuitive relationships. The firm examines a wide range of data, including balance sheets and income statements, analyst forecasts, corporate management signals, economic releases, and security prices. Among the principal risks (defined in Appendix A) of investing in the Fund are:  Active Trading Risk  Equity Securities Risk  Exchange Rate Risk  Exchange Traded Funds Risk  Foreign Securities Risk  Management Risk  Market Segment (Mid Cap) Risk  Mid Cap Stock Risk  Real Estate Securities Risk  Securities Lending Risk  Value Stock Risk Jacobs Levy has been a sub-advisor to the Fund since June 30, 2006. 74 RISK/RETURN SUMMARY Principal Funds, Inc. 1-800-222-5852 The Fund's past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. Sales charges are not included in the returns shown above. If those charges were included, the returns shown would be lower . Highest return for a quarter during the period of the bar chart above: Q4 03 14.36% Lowest return for a quarter during the period of the bar chart above: Q4 08 -27.56% Average Annual Total Returns (%) (with Maximum Sales Charge) For the period ended December 31, 2008 Past 1 Year Past 5 Years Life of Fund Class J (before taxes) -43.26 -3.39 (after taxes on distributions) -43.37 -4.85 -0.40 (after taxes on distributions and sale of shares) -27.98 -2.74 Russell MidCap Value Index -38.44 0.33 3.31 Morningstar Mid-Cap Value Category Average -36.77 -1.07 1.72 Class J shares were first sold on March 1, 2001. The returns for the periods prior to that date are based on the performance of the Institutional Class shares adjusted to reflect the fees and expenses of Class J shares. The adjustments result in performance for such periods that is no higher than the historical performance of the Institutional Class shares. The Institutional Class shares were first sold on December 6, 2000. After-tax returns are calculated using the historical highest individual federal marginal income-tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. Index performance does not reflect deductions for fees, expenses or taxes. For further information about the Funds performance, see Risk/Return Summary-Investment Results. Principal Funds, Inc. RISK/RETURN SUMMARY 75 www.principalfunds.com Annual Fund Operating Expenses (expenses that are deducted from Fund assets) as a Percentage of Average Daily Net Assets For the year ended October 31, 2008 Class J Management Fees 1.00% Distribution and/or Service (12b-1) Fees 0.45 Other Expenses 0 Total Annual Fund Operating Expenses 1.66% (1) The Distributor has voluntarily agreed to limit the Funds Distribution and/or Service (12b-1) Fees normally payable by the Fund. The expense limit will maintain the level of Distribution and/or Service (12b-1) Fees (expressed as a percent of average net assets on an annualized basis) not to exceed 0.40% for Class J shares. The expense limit may be terminated at any time. Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then, at the end of these periods, you either redeem all of your shares or you continue to hold your shares. The Example also assumes that your investment has a 5% return each year and that the Fund's operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: If you sell your shares If you do not sell your shares Number of years you own your shares 1 3 5 10 1 3 5 10 Class J $267 $517 $892 $1,944 $167 $517 $892 $1,944 76 RISK/RETURN SUMMARY Principal Funds, Inc. 1-800-222-5852 M ID C AP V ALUE F UND III Sub-Advisor(s): Principal Global Investors, LLC (PGI) and Barrow, Hanley, Mewhinney & Strauss, Inc. (BHMS) Objective: The Fund seeks long-term growth of capital. Investor Profile: The Fund may be an appropriate investment for investors seeking long-term growth of capital and willing to accept the potential for short-term fluctuations in the value of investments. Main Strategies and Risks The Fund invests primarily in common stocks of medium capitalization companies. Under normal circumstances, the Fund invests at least 80% of its net assets (plus any borrowings for investment purposes) in common stocks of companies with medium market capitalizations (those with market capitalizations similar to companies in the Russell Midcap Value Index (as of the most recent calendar year end, this range was between approximately $0.02 billion and $13.8 billion)) at the time of purchase. Market capitalization is defined as total current market value of a companys outstanding common stock. Up to 25% of Fund assets may be invested in foreign securities. The Fund may purchase securities issued as part of, or a short period after, companies initial public offerings and may at times dispose of those shares shortly after their acquisition. The portion of Fund assets managed by PGI is invested in stocks that, in the opinion of PGI, are undervalued in the marketplace at the time of purchase. This value orientation emphasizes buying stocks at less than their inherent value and avoiding stocks whose price has been artificially built up. Value stocks are often characterized by below average price/earnings ratios (P/E) and above average dividend yields. The Funds investments are selected primarily on the basis of fundamental security analysis, focusing on the companys financial stability, sales, earnings, dividend trends, return on equity and industry trends. The Fund often invests in stocks considered temporarily out of favor. Investors often over react to bad news and do not respond quickly to good news. This results in undervalued stocks of the type held by this Fund. The equity investment philosophy of PGI is based on the belief that superior stock selection and disciplined risk management provide consistent outperformance. PGI focuses on companies with improving and sustainable business fundamentals, rising investor expectations, and attractive relative valuation. To maximize stock selection skills as the primary driver of relative performance, PGI leverages technology in its research-driven approach and neutralizes unintended portfolio risks. PGI focuses its stock selections on established companies that it believes have improving business fundamentals. PGI constructs a portfolio that is benchmark aware in that it is sensitive to the sector (companies with similar characteristics) and security weightings of its benchmark. However, the Fund is actively managed and prepared to invest in sectors and industries differently from the benchmark. The BHMS investment strategy of emphasizing low P/E ratios, low price/book ratios and high dividend yields should provide a measure of protection in down markets, helping to preserve assets. In periods of economic recovery and rising equity markets, profitability and earnings growth should be rewarded by the expansion of price/earnings ratios and the generation of excess returns. The firm conducts its own market research and believes that individual stock selection is more important than sector weightings. BHMS does not attempt to time the market for short-term gains. Among the principal risks (defined in Appendix A) of investing in the Fund are:  Equity Securities Risk  Exchange Rate Risk  Foreign Securities Risk  Initial Public Offerings Risk  Management Risk  Market Segment (Mid Cap) Risk  Mid Cap Stock Risk  Real Estate Securities Risk  Securities Lending Risk  Value Stock Risk PGI has been the Funds Sub-advisor since December 6, 2000. BHMS was added as an additional Sub-Advisor on July 12, 2005. Principal Funds, Inc. RISK/RETURN SUMMARY 77 www.principalfunds.com The Fund's past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. Highest return for a quarter during the period of the bar chart above: Q2 03 14.64% Lowest return for a quarter during the period of the bar chart above: Q4 08 -22.57% Average Annual Total Returns (%) (with Maximum Sales Charge) For the period ended December 31, 2008 Past 1 Year Past 5 Years Past 10 Years Class J (before taxes) -37.19 -1.20 (after taxes on distributions) -37.35 -2.77 (after taxes on distributions and sale of shares) -23.96 -1.12 Russell MidCap Value Index -38.44 0.33 4.44 Morningstar Mid-Cap Value Category Average -36.77 -1.07 5.23 Class J shares were first sold on March 1, 2001. The returns for the periods prior to that date are based on the performance of the R-3 Class shares adjusted to reflect the fees and expenses of Class J shares. The adjustments result in performance for such periods that is no higher than the historical performance of the R-3 Class shares. The R-3 Class shares were first sold on December 6, 2000. After-tax returns are calculated using the historical highest individual federal marginal income-tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. Index performance does not reflect deductions for fees, expenses or taxes. For further information about the Funds performance, see Risk/Return Summary-Investment Results. Sales charges are not included in the returns shown above. If those charges were included, the returns shown would be lower . 78 RISK/RETURN SUMMARY Principal Funds, Inc. 1-800-222-5852 Annual Fund Operating Expenses (expenses that are deducted from Fund assets) as a Percentage of Average Daily Net Assets For the year ended October 31, 2008 Class J Management Fees 0.65% Distribution and/or Service (12b-1) Fees 0.45 Other Expenses 0.16 Acquired Fund Fees and Expenses 0 Total Annual Fund Operating Expenses 1.27% (1) The Distributor has voluntarily agreed to limit the Funds Distribution and/or service (12b-1) Fees normally payable by the Fund. The expense limit will maintain a level of Distribution and/or Service (12b-1) Fees (expressed as a percent of average net assets on an annualized basis) not to exceed 0.40% for Class J shares. The expense limit may be terminated at any time. Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then, at the end of these periods, you either redeem all of your shares or you continue to hold your shares. The Example also assumes that your investment has a 5% return each year and that the Fund's operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: If you sell your shares If you do not sell your shares Number of years you own your shares 1 3 5 10 1 3 5 10 Class J $229 $403 $697 $1,534 $129 $403 $697 $1,534 Principal Funds, Inc. RISK/RETURN SUMMARY 79 www.principalfunds.com R EAL E STATE S ECURITIES F UND Sub-Advisor(s): Principal Real Estate Investors, LLC (Principal-REI) Objective: The Fund seeks to generate a total return. Investor Profile: The Fund may be an appropriate investment for investors who seek a total return, want to invest in companies engaged in the real estate industry and can accept the potential for volatile fluctuations in the value of investments. Main Strategies and Risks Under normal market conditions, the Fund invests at least 80% of its net assets (plus any borrowings for investment purposes) in equity securities of companies principally engaged in the real estate industry. For purposes of the Funds investment policies, a real estate company has at least 50% of its assets, income or profits derived from products or services related to the real estate industry. Real estate companies include real estate investment trusts and companies with substantial real estate holdings such as paper, lumber, hotel and entertainment companies. Companies whose products and services relate to the real estate industry include building supply manufacturers, mortgage lenders and mortgage servicing companies. The Fund may invest in smaller capitalization companies. The Fund may purchase securities issued as part of, or a short period after, companies' initial public offerings and may at times dispose of those shares shortly after their acquisition. Real estate investment trusts (REITs) are corporations or business trusts that are permitted to eliminate corporate level federal income taxes by meeting certain requirements of the Internal Revenue Code.
